Exhibit 10.1

FORM OF REAL PROPERTY ASSET PURCHASE AGREEMENT

BY AND AMONG

ERNEST HEALTH, INC.,

as “Ernest Health”

AND

THE ENTITIES LISTED ON SCHEDULE 1 ATTACHED HERETO,

collectively as the “EHI Subsidiaries”

AND

THE ENTITIES LISTED ON SCHEDULE 1 ATTACHED HERETO,

collectively as the “MPT Parties”

AND

FFC PARTNERS II, L.P., FFC EXECUTIVE PARTNERS II, L.P.,

FFC PARTNERS III, L.P., and FFC EXECUTIVE PARTNERS III, L.P.,

(for the limited purposes described herein)

As of January 31, 2012

 

1



--------------------------------------------------------------------------------

REAL PROPERTY ASSET PURCHASE AGREEMENT

THIS REAL PROPERTY ASSET PURCHASE AGREEMENT (“Agreement”) made and entered into
as of January 31, 2012 (the “Effective Date”), by and among ERNEST HEALTH, INC.,
a Delaware corporation (“Ernest Health”), the entities listed on Schedule 1
hereto under the heading “Sellers” (individually and collectively as the context
may require, the “Sellers”) and the entities listed on Schedule 1 hereto under
the heading “Borrowers” (individually and collectively as the context may
require, the “Borrowers” and together with the Sellers and the Co-Located
Operators (as hereinafter defined), the “EHI Subsidiaries”), and the entities
listed on Schedule 1 hereto under the heading “Buyers - MPT Real Estate Owners”
(individually and collectively as the context may require, the “Buyers”) and the
entities listed on Schedule 1 hereto under the heading “Lenders - MPT Real
Estate Lenders” (individually and collectively as the context may require, the
“Lenders” and together with the Buyer, the “MPT Parties”), and FFC PARTNERS II,
L.P., FFC EXECUTIVE PARTNERS II, L.P., FFC PARTNERS III, L.P., and FFC EXECUTIVE
PARTNERS III, L.P., each a Delaware limited partnership, and solely for the
express purposes provided for in Section 9.13(b) herein and for no other purpose
(the “FFC Funds”). Ernest Health, the EHI Subsidiaries, the FFC Funds, and the
MPT Parties are herein sometimes collectively referred to as the “Parties.” An
index of defined terms used in this Agreement is attached as Annex A hereto.

RECITALS

WHEREAS, the Sellers and the Borrowers collectively (i) own twelve (12) separate
tracts of land in Arizona, Colorado, Idaho, Montana, New Mexico, South Carolina,
Texas and Utah (including certain undeveloped land located in Provo, Utah), all
being more particularly described on Exhibit A-1 attached hereto, including all
hereditaments, easements, rights of way and other appurtenances related thereto
(the “Owned Land”), and all Improvements located thereon (the Owned Land and
such Improvements located thereon are sometimes collectively referred to herein
as the “Owned Real Property” and each, an “Owned Property”), and (ii) lease an
approximately 6.09 acre tract of land in Casper, Wyoming, being more
particularly described on Exhibit A-2 attached hereto, including all
herediments, easements, rights of way and other appurtenances related thereto
(the “Wyoming Leased Land,” and together with the Owned Land, the “Land”), and
all Improvements located thereon (the Wyoming Leased Land and the Improvements
located thereon are sometimes referred to herein as the “Ground Leased Real
Property,” and together with the Owned Real Property, the “Real Property”);

WHEREAS, the Sellers and the Borrowers collectively operate (A) a portfolio of
thirteen (13) community-based acute rehabilitation and long-term acute care
facilities in Arizona, Colorado, Idaho, Montana, New Mexico, South Carolina,
Texas and Utah located on the Owned Real Property (each such facility shall be
individually referred to as an “Owned Facility” and collectively, the “Owned
Facilities”), and (B) a community-based acute rehabilitation facility located on
the Ground Leased Real Property in Casper, Wyoming (the “Wyoming Facility”, and
together with the Owned Facilities, the “Facilities”),



--------------------------------------------------------------------------------

WHEREAS, certain of the Sellers and the Borrowers lease a portion of their Owned
Facilities to those certain operators referenced in Section 4.5 hereto;

WHEREAS, concurrently herewith, Ernest Health Holdings, LLC, a Delaware limited
liability company (the “JV Entity”), Ernest Health Acquisition Sub, Inc., a
Delaware corporation (“MergerCo”), MPT Aztec Opco, LLC, a Delaware limited
liability company, (the “MPT TRS Entity”) (solely for the limited purposes
described therein), Ernest Health, and the FFC Funds (solely for the limited
purposes described therein), have entered into that certain Agreement and Plan
of Merger (the “Merger Agreement”);

WHEREAS, subject to satisfaction of the terms and conditions set forth herein
and in the Merger Agreement, each Seller hereby agrees to sell to the applicable
Buyer and each Buyer hereby agrees to purchase from the applicable Seller, the
applicable Acquired Assets (as defined below) owned by such Seller, as set forth
on Schedule 1A (collectively, the “Sales”).

WHEREAS, in connection with the closing of the transactions contemplated hereby:
(i) the Buyers, as landlords, and the MPT TRS Entity Subsidiaries, as tenants,
shall enter into a real property Lease Agreement in substantially the form
attached hereto as Exhibit B (the “Real Property Master Lease Agreement”), and
contemporaneously therewith (ii) the MPT TRS Entity Subsidiaries, as
sublandlords, and the Sellers and certain other entities, as subtenants, shall
enter into a real property Sublease Agreement in substantially the form attached
hereto as Exhibit C (the “Real Property Master Sublease Agreement”)
(collectively, the “Leasing Documents”); and

WHEREAS, concurrently with the effective time of the Merger, the Lenders and the
Borrowers shall enter into that certain Real Estate Loan Agreement in
substantially the form attached hereto as Exhibit D (as the same may be amended,
modified or restated, the “Real Estate Loan Agreement”), together with the
mortgages and/or deeds of trust, the promissory note, and the other documents
and instruments contemplated therein (collectively, with the Real Estate Loan
Agreement, the “Real Estate Loan Documents”), and pursuant to which the
Borrowers shall obtain a first mortgage loan from the Lenders, and the Lenders
shall make a first mortgage loan to the Borrowers, in the aggregate amounts set
forth on Schedule 1A (collectively, the “Real Estate Loans”).

WHEREAS, subject to satisfaction of the terms and conditions set forth herein,
the consummation of the Sales and the making of the Real Estate Loans (and the
payment of the aggregate Purchase Price and the advancing of the aggregate Real
Estate Loan Amounts (each as hereafter defined) will occur simultaneously
(collectively, the “Transactions”) and prior, in all events, to the Merger.

WHEREAS, concurrently with the consummation of the Transactions, Ernest Health
and the EHI Subsidiaries (collectively, the “Ernest Health Parties”) shall cause
those certain revolving credit and term loan facilities to Ernest Health and to
Elkhorn Valley Rehabilitation Hospital, LLC (“Elkhorn LLC”) (collectively, the
“CIT Loan”) in the existing maximum aggregate principal amount of $215,000,000,
which CIT Loan is evidenced, inter alia, by (i) that certain Credit and Guaranty
Agreement dated as of May 13, 2011 by and between Ernest Health, as borrower,
CIT Healthcare LLC, as administrative agent, and the other parties thereto,
(ii) that certain Second Lien Credit and Guaranty Agreement dated as of May 13,
2011 by and between



--------------------------------------------------------------------------------

Ernest Health, as borrower, Fifth Street Finance Corp., as administrative agent,
and the other parties thereto, and (iii) that certain Intercompany Note and Loan
Agreement dated May 13, 2011 between Elkhorn LLC, as borrower, and Parent, as
lender, and all other Indebtedness secured by the assets and properties of any
of the Ernest Health Parties to be repaid and satisfied in full, and shall, in
connection therewith, obtain the release or other discharge of all mortgage and
other liens on the Properties (as defined below); provided that the Ernest
Health Parties and Elkhorn LLC shall have the right to use the proceeds of the
Transaction to repay the CIT Loan and other Indebtedness as contemplated herein.

AGREEMENT

NOW, THEREFORE, in consideration of the respective agreements and commitments
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties, it is hereby
agreed by and among the Parties as follows:

1. BASIC TRANSACTION.

1.1 Sale and Purchase and Financing of Assets. On and subject to satisfaction of
the terms and conditions of this Agreement, (i) each Seller hereby agrees to
sell, assign, convey, transfer and deliver to the applicable Buyer and each
Buyer hereby agrees to purchase and otherwise acquire from such Seller, all of
such Seller’s right, title and interest in and to the Acquired Assets for the
amounts set forth on Schedule 1A and (ii) each Borrower agrees to obtain a first
mortgage loan from the Lenders and the Lenders agree to make a first mortgage
loan to the applicable Borrowers, each in the amounts set forth on Schedule 1A,
and in accordance with the terms of the Real Estate Loan Documents. Except as
otherwise expressly provided to the contrary herein, the Ernest Health Parties’
obligations and liabilities under this Agreement shall be joint and several and
the MPT Parties’ obligations and liabilities under this Agreement shall be joint
and several.

The terms “Acquired Assets” and “Financed Assets” shall mean, with respect to
each Seller and/or Borrower, individually and as applicable, all of such
Seller’s and/or Borrower’s right, title and interest in and to the following:

(a) All Real Property;

(b) That certain Ground Lease, dated as of December 4, 2007 by and between
Natrona County, Wyoming, as landlord, and Elkhorn Valley Rehabilitation
Hospital, LLC, as tenant, as amended, modified or restated from time to time
(the “Ground Lease”);

(c) To the extent assignable, all intangible property relating exclusively to
the Real Property, including, but not limited to, zoning rights, Company Permits
and Licenses (other than those relating to the operation of the Facilities,
including, without limitation, hospital licenses and Medicare and Medicaid
provider agreements, which are specifically excluded) and indemnification or
similar rights and all Warranties affecting or inuring to the benefit of the
Real Property or the owner thereof (including, without limitation, any
indemnification or similar rights and Warranties related to the Real Property);



--------------------------------------------------------------------------------

(d) All site plans, surveys, soil and substrata studies, architectural drawings,
plans and specifications, inspection reports, engineering and environmental
plans and studies, title reports, floor plans, landscape plans and other plans
relating to the Real Property; and

(e) All causes of action, claims and rights in Litigation (or which could result
in Litigation against any party) pertaining or relating to the Real Property
(including, without limitation, any causes of action, claims or rights in
Litigation or other rights related to or arising under any purchase contracts
respecting the Real Property)

1.2 Excluded Assets. Notwithstanding anything to the contrary contained herein,
including Section 1.1 above, each of the Ernest Health Parties, as applicable,
shall retain all of its right, title and interest in and to and shall have no
obligation to (and shall not be deemed to) sell, assign, convey, transfer,
mortgage, pledge, hypothecate or otherwise deliver to Buyers and/or Lenders, as
applicable, any or all of its assets and properties other than the Acquired
Assets and the Financed Assets (collectively, the “Excluded Assets”), which
Excluded Assets shall include, without limitation the following:

(a) All cash, funds, accounts receivables, securities and investments of any of
the Ernest Health Parties;

(b) Loan receivables related to obligations of an Affiliate of any of the Ernest
Health Parties;

(c) Any casualty, liability or other insurance policies of any of the Ernest
Health Parties with respect to the Acquired Assets and/or the Financed Assets
(subject to the assignment to any of the applicable MPT Parties of the proceeds
of such policies in the event of a casualty pursuant to the provisions hereof
and, as applicable, the terms and conditions of the Real Property Master
Sublease or Real Estate Loan Agreement);

(d) All personal property of any kind or nature, including without limitation,
all inventories, supplies, books and records (other than as expressly specified
in Sections 1.1(c), (d), and (e) above);

(e) All Company Permits, Intellectual Property, and Material Contracts (each as
defined in the Merger Agreement), healthcare compliance agreements and personal
property leases (other than as expressly specified in Sections 1.1(c), (d), and
(e) above);

(f) All leases, subleases, commitment letters, letters of intent and other
rental agreements, whether written or oral, in effect (either on the date of
this agreement or on the Closing Date), if any, that grant or will grant a
possessory interest in and to any space in the Real Property or that otherwise
assign or convey rights with regard to the Real Property or the Improvements,
excluding the related party leases with the Co-located Operators for the
Facilities located in Mesquite, Texas and Johnstown, Colorado which are being
amended at or prior to Closing (collectively referred to as the “Tenant
Leases”); and

(g) All leases of real property where any of the EHI Subsidiaries is the tenant,
including any ground leases (collectively, the “Collateral Leases”, and together
with the Tenant Leases, the “EHI Subsidiaries’ Leases”), excluding however the
Ground Lease with respect to the Wyoming Facility.



--------------------------------------------------------------------------------

1.3 Purchase Price and Real Estate Loan Amount. (i) The aggregate purchase price
to be paid by the Buyers to the Sellers for the Acquired Assets (the “Purchase
Price”) shall be the sum of (x) TWO HUNDRED MILLION AND 00/100 DOLLARS
($200,000,000) and (y) the Schedule 4.4 Project Expenditure Reimbursement Amount
(as defined in Section 4.4) and (ii) the aggregate mortgage loan amounts to be
advanced by Lenders to the Borrowers for the Financed Assets (the “Real Estate
Loan Amount”) shall be ONE HUNDRED MILLION AND 00/100 DOLLARS ($100,000,000).

1.4 Payment of Purchase Price and Advance of Real Estate Loan Amount.

(a) The Individual Purchase Price (as defined below) for the Acquired Assets
relating to each Property and the Ground Lease, as applicable, shall be paid at
the Closing in cash by wire transfer or delivery of other immediately available
U.S. funds payable to the order of the applicable Seller, or as otherwise
directed in writing by Ernest Health.

(b) The Individual Real Estate Loan Amount (as defined below) for the Financed
Assets relating to each Property shall be advanced at the Closing in cash by
wire transfer or delivery of other immediately available U.S. funds payable to
the order of the applicable Borrower, or as otherwise directed in writing by
Ernest Health.

The Parties acknowledge that the delivery and disbursement of the foregoing
proceeds shall be through the Title Company as described in Section 1.6(a).

1.5 Liabilities of Seller. MPT of Casper, LLC, a Delaware limited liability
company, shall assume all obligations and liabilities of Elkhorn Valley
Rehabilitation Hospital, LLC, a Delaware limited liability company, under the
Ground Lease first arising, accruing or to be performed on or after the Closing
Date. The applicable Buyer shall assume from the applicable Seller all
obligations and liabilities relating to the Company Permits and Licenses
described in Section 1.1(c) herein, subject, however, to Seller’s
responsibilities with respect thereto under the Real Property Master Sublease
Agreement. Except as set forth in the preceding sentences, and notwithstanding
any other provision in this Agreement to the contrary, none of the MPT Parties
shall assume or agree to pay, satisfy, discharge or perform, or shall be deemed
by virtue of the execution and delivery of this Agreement, the other Transaction
Documents, or any other document delivered at the Closing pursuant to this
Agreement or the other Transaction Documents, or as a result of the consummation
of the transactions contemplated by this Agreement, the other Transaction
Documents or such other document, to have assumed, or to have agreed to pay,
satisfy, discharge or perform, or shall be liable for, any liability,
obligation, contract or Indebtedness of any of the Ernest Health Parties or any
other Person, whether primary or secondary, direct or indirect, including,
without limitation, any liability or obligation relating to the ownership, use
or operation of any of the Acquired Assets, the Financed Assets or the
Facilities prior to the Closing, any liability or obligation arising out of or
related to any breach, default, tort or similar act committed by any of the
Ernest Health Parties or any of their Affiliates, or for any failure of the
Ernest Health Parties or any of their Affiliates to perform any



--------------------------------------------------------------------------------

covenant or obligation for or during any period prior to the Closing, and any
liability arising out of the ownership and operation of the Acquired Assets, the
Financed Assets and the Facilities by the Ernest Health Parties or any other
Person prior to the Closing (collectively, the “Excluded Liabilities”). The
Ernest Health Parties will pay and discharge or cause to be paid and discharged
all such Excluded Liabilities in the Ordinary Course of Business. The applicable
Buyer will pay and discharge or cause to be paid and discharged all such
liabilities and obligations arising out of or related to the activities of such
Buyer or any of its Affiliates from and after the Closing with respect to the
Acquired Assets only. The terms of this Section 1.5 shall survive the Closing.
For the avoidance of doubt, all mortgage loans or other borrowings (including
without limitation, the CIT Loan) secured by the applicable Property (other than
the mortgage loans to be made by Lenders to Borrowers as contemplated in this
Agreement) shall be repaid by the Ernest Health Parties (who shall all have the
right to apply proceeds received by any of the EHI Subsidiaries hereunder
towards the repayment of such mortgage loans or other borrowings), at or prior
to the Closing, and none of the MPT Parties shall assume any obligations of the
Ernest Health Parties or any of their Affiliates, as applicable, with respect
thereto.

1.6 Closing. The Parties hereby agree that the closing of the transactions
contemplated hereby shall be consummated as follows:

(a) The closing of the Transactions hereunder (the “Closing”) shall occur as
promptly as practicable (but in no event later than the third (3rd) Business
Day) after all of the conditions precedent for closing set forth in this
Agreement have been satisfied (other than conditions which by their terms are
required to be satisfied at the Closing) or, if permissible, waived by the party
entitled to the benefit of the same (the “Closing Date”); provided, that, unless
the Parties shall otherwise agree in writing, in no case shall the Closing occur
prior to March 1, 2012. The Closing shall be handled through deliveries to the
Title Company into escrow with the Title Company receiving and distributing
proceeds in accordance with the terms of this Agreement, or in such other manner
and at such other place as agreed to by the Parties hereto. Notwithstanding
anything to the contrary contained herein, the Closing hereunder shall in all
events be consummated immediately prior to the closing of the transactions
contemplated under the Merger Agreement.

(b) At Closing, (i) the Ernest Health Parties shall deliver the documents to be
delivered by each of them and their Affiliates pursuant to this Agreement, as
well as possession of the applicable Acquired Assets, and the applicable MPT
Parties shall pay the Individual Purchase Price for the applicable Acquired
Assets as provided in this Agreement and deliver the documents required to be
delivered by the Buyers and their Affiliates pursuant to this Agreement and
(ii) Ernest Health and the Borrowers shall deliver the documents to be delivered
by each of them and their Affiliates pursuant to this Agreement and the
applicable Lenders shall pay the Individual Real Estate Loan Amount for the
applicable Financed Assets as provided in this Agreement and deliver the
documents required to be delivered by the Lenders and their Affiliates pursuant
to this Agreement.

1.7 Damage or Destruction or Condemnation of Acquired Assets.

(a) If any Acquired Assets are damaged, destroyed or lost and not restored prior
to Closing, Seller shall, at the Closing, assign its right to receive insurance
proceeds, if any, to the



--------------------------------------------------------------------------------

Buyer and Buyer shall close the purchase of the applicable Acquired Assets
subject thereto without any reduction or credit against the applicable
Individual Purchase Price. In such event, Seller shall have no further liability
or obligation to pay for or repair such damage or to replace any of the
applicable Property.

(b) If any Financed Assets are damaged, destroyed or lost and not restored prior
to Closing, Borrower shall, at the Closing, assign its right to receive
insurance proceeds, if any, to the Lender and Lender shall close the financing
of the applicable Financed Assets subject thereto without any reduction or
credit against the applicable Individual Mortgage Loan Amount. In such event,
Borrower shall have no further liability or obligation to pay for or repair such
damage or to replace any of the applicable Property, except only as and to the
extent Lender makes funds available to Borrower after the Closing Date for such
purpose.

(c) If, prior to the Closing Date, all or any portion of a Property is taken by,
or made subject to, condemnation, eminent domain or other governmental
acquisition proceedings, then Buyer and Lender shall nonetheless be obligated to
close the acquisition and/or financing, as applicable, of the applicable
Acquired Assets and/or Financed Assets and (i) the applicable Individual
Purchase Price and/or Individual Mortgage Loan Amount shall be reduced (or
credited) by an amount equal to any sum actually paid prior to Closing to the
applicable Seller and/or Borrower for such governmental acquisition, and
(ii) Seller and/or Borrower, as applicable, shall assign, transfer and set over
to Buyer and/or Lender, as applicable, all of Seller’s and/or Borrower’s right,
title and interest in and to any awards which may in the future be made on
account of such governmental acquisition.

1.8 Allocation of Purchase Price; Allocation of Real Estate Loan Amount. The
Purchase Price shall be allocated among the Acquired Assets of each Seller as
set forth on Schedule 1A attached hereto, which schedule shall be updated to
reflect the addition of any such new, wholly-owned subsidiary of Ernest Health
as contemplated by the terms of Section 4.4(c). The Purchase Price for the
Acquired Assets of each individual Seller set forth on Schedule 1A shall be
referred to herein as the “Individual Purchase Price” for the Acquired Assets of
such individual Seller. Such allocations shall be binding on the Parties for all
purposes. Each Party agrees to report to all appropriate governmental
authorities any attendant gain or other Tax item consistent with such
allocation. The Real Estate Loan Amount shall be allocated among the Financed
Assets of each individual Borrower as set forth on Schedule 1A attached hereto.
The Real Estate Loan Amount for the Financed Assets of each individual Borrower
set forth on Schedule 1A shall be referred to herein as the “Individual Real
Estate Loan Amount” for the Financed Assets of such individual Borrower. Such
allocations shall be binding on the Parties for all purposes. Each Party agrees
to report to all appropriate governmental authorities any attendant gain or
other Tax item consistent with such allocation.



--------------------------------------------------------------------------------

2. REPRESENTATIONS AND WARRANTIES OF THE ERNEST HEALTH PARTIES. The Ernest
Health Parties, jointly and severally, hereby represent, warrant and covenant to
the MPT Parties as follows:

2.1 Existence; Good Standing; Enforceability.

(a) Ernest Health is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware. Ernest Health has all
requisite corporate power and authority to own, operate and lease its properties
and carry on its business as currently conducted. Ernest Health is duly licensed
or qualified to do business as a foreign corporation and is in good standing
under the laws of each jurisdiction listed on Schedule 2.1(a) and each other
jurisdiction in which the character of its properties or in which the
transaction of its business makes such qualification necessary, except where the
failure to be so licensed or qualified would not result in a Ernest Health
Material Adverse Effect. The copies of Ernest Health’s Third Amended and
Restated Certificate of Incorporation (the “Certificate of Incorporation”) and
Bylaws (the “By-laws”), each as amended to date and provided by Ernest Health to
the MPT Parties, are complete and correct, and no amendments thereto are
pending. Ernest Health is in compliance with the Certificate of Incorporation
and the Bylaws in all material respects.

Ernest Health has all requisite corporate power and authority to execute and
deliver this Agreement and each other Transaction Document to which it is a
party and, subject to the receipt of the Stockholder Written Consent, to perform
its obligations hereunder and thereunder. The execution and delivery of this
Agreement and each other Transaction Document to which Ernest Health is a party,
the performance by Ernest Health of its obligations hereunder and thereunder and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by the Ernest Health Board and no further action, other than the
delivery of the Stockholder Written Consent, on the part of Ernest Health or its
respective stockholders or equity owners is necessary to authorize the execution
and delivery by Ernest Health of this Agreement or such other Transaction
Documents, and the consummation of the transactions contemplated hereby and
thereby. This Agreement and the other Transaction Documents to which the Company
is a party have been (or with respect to certain Transaction Documents to be
executed at Closing, will be) duly executed and delivered by the Company and,
assuming the due authorization, execution and delivery of this Agreement and
such other Transaction Documents by each of the other parties hereto and
thereto, constitute (or, as applicable with respect to certain Transaction
Documents to be executed at Closing, shall constitute) legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
the terms and conditions hereof and thereof, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought in a proceeding at law or in
equity). Notwithstanding the foregoing, Ernest Health makes no representations
or warranties regarding the enforceability of any of the Contracts or other
documents identified on Schedule 2.1(b) (collectively, the “Financing
Documents”); provided, that, such Financing Documents shall include therein
enforceability representations and warranties substantially similar to those
provided herein.

2.2 Capitalization. The authorized capital stock of Ernest Health consists of
(i) 11,052,913 shares of preferred stock, par value $.01 per share,
(A) 3,600,000 of which have been designated Series A Preferred Stock, of which
3,600,000 Series A Preferred Shares are issued and outstanding, (B) 5,952,913 of
which have been designated Series B Preferred Stock, of which 5,772,913 Series B
Preferred Shares are issued and outstanding and (C) 1,500,000 of which have been
designated Series C Preferred Stock, of which 500,000 Series C Preferred Shares
are issued and outstanding and (ii) 26,380,346 shares of Common Stock, of which



--------------------------------------------------------------------------------

24,339,096 Common Shares are issued and outstanding, and as of the date hereof
such shares of capital stock are held of record by the Persons and in the
amounts listed on Schedule 2.2. All of the issued and outstanding shares of
capital stock of Ernest Health have been duly authorized and validly issued, and
are fully paid and nonassessable. Except as set forth on Schedule 2.2, there are
no outstanding subscriptions, options, warrants, commitments, preemptive rights,
deferred compensation rights, agreements, arrangements or commitments of any
kind to which Ernest Health is a party relating to the issuance of, or
outstanding securities convertible into or exercisable or exchangeable for, any
shares of capital stock of any class or other equity interests of Ernest Health.
Except as set forth on Schedule 2.2, there are no agreements to which Ernest
Health is a party with respect to the voting of any shares of capital stock of
Ernest Health or which restrict the transfer of any such shares. Except as set
forth on Schedule 2.2, there are no outstanding contractual obligations of
Ernest Health to repurchase, redeem or otherwise acquire any shares of capital
stock, other equity interests or any other securities of Ernest Health.

2.3 EHI Subsidiaries.

(a) All of the Subsidiaries of Ernest Health are set forth in Schedule 2.3(a).
Except as set forth in Schedule 2.3(a), Ernest Health owns, directly or
indirectly, all of the outstanding shares of capital stock or other equity
interest of each of the EHI Subsidiaries, in each case free and clear of all
Encumbrances. Except as set forth on Schedule 2.3(a), neither Ernest Health nor
any of the EHI Subsidiaries owns, directly or indirectly, any capital stock,
equity or other ownership interest in any other Person.

(b) Each of the EHI Subsidiaries is an entity of the type set forth on Schedule
2.3(b), duly incorporated, organized or otherwise formed, validly existing and
in good standing under the laws of its jurisdiction of organization and has all
requisite corporate or similar power and authority to own, operate and lease its
properties and to carry on its business as currently conducted. Each such
Subsidiary is duly licensed or qualified to do business as a foreign
organization under the laws of each jurisdiction listed on Schedule 2.3(b) and
each other jurisdiction in which the character of its properties or in which the
transaction of its business makes such qualification necessary, except where the
failure to be so licensed or qualified would not result in a Ernest Health
Material Adverse Effect. The copies of the organizational and governing
documents of each such Subsidiary, in each case as amended to date and delivered
to Buyer’s counsel, are complete and correct, and no amendments thereto are
pending. Ernest Health and each EHI Subsidiary, as applicable, is in compliance
with its respective organizational and governing documents in all material
respects.

Except as set forth on Schedule 2.3(c)(i), each of the EHI Subsidiaries has all
requisite limited liability, partnership or corporate, as applicable, power and
authority to execute and deliver this Agreement and each of the Transaction
Document to which it is a party and to perform its obligations hereunder and
thereunder. Schedule 2.3(c)(ii) sets forth, for each of the EHI Subsidiaries,
such Subsidiary’s managers, members, partners, shareholders and directors and
any other Persons exercising similar authority. Following delivery of the
Subsidiaries’ Approvals in accordance with this Agreement, the execution and
delivery of this Agreement and each of the Transaction Document to which any of
the EHI Subsidiaries is party, the performance by the EHI Subsidiaries of their
respective obligations hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby will be as of Closing duly
authorized by all



--------------------------------------------------------------------------------

necessary action by the managers, members, partners, shareholders, directors,
and other Persons exercising similar authority, as applicable, of each of the
EHI Subsidiaries and no further action on the part of any of the EHI
Subsidiaries shall be necessary to authorize the execution and delivery by any
of the EHI Subsidiaries of this Agreement or the other Transaction Documents,
and the consummation of the transactions contemplated hereby and thereby.

(c) This Agreement and the other Transaction Documents to which any of the EHI
Subsidiaries is a party have been (or, in the case of the Co-Located Operators,
prior to the Closing, will be, and with respect to certain Transaction Documents
to be executed at Closing, will be) duly executed and delivered by each of the
EHI Subsidiaries and, assuming the due authorization, execution and delivery of
this Agreement and such other Transaction Documents by each of the other parties
hereto and thereto, constitute (or, as applicable with respect to certain
Transaction Documents to be executed prior to or at Closing, shall constitute)
legal, valid and binding obligations of the EHI Subsidiaries, enforceable
against each of them in accordance with the terms and conditions hereof and
thereof, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (regardless of whether enforcement is sought
in a proceeding at law or in equity). Notwithstanding the foregoing, the Ernest
Health makes no representations or warranties regarding the enforceability of
any of the Financing Documents; provided, that, such Financing Documents shall
include therein enforceability representations and warranties substantially
similar to those provided herein.

(d) All of the issued and outstanding equity interest of each of the EHI
Subsidiaries, as applicable, have been duly authorized and validly issued, and
are fully paid and nonassessable. Except as set forth on Schedule 2.3(d), all of
the issued and outstanding equity interests of the EHI Subsidiaries are free and
clear of all Encumbrances, and there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights, deferred compensation rights,
agreements, arrangements or commitments of any kind to which Ernest Health or
any of the EHI Subsidiaries is a party relating to the issuance of, or
outstanding securities convertible into or exercisable or exchangeable for, any
shares of capital stock of any class or other equity interests of any of the EHI
Subsidiaries. Except as set forth on Schedule 2.3(d), there are no agreements to
which Ernest Health or any of the EHI Subsidiaries is a party with respect to
the voting of any shares of capital stock or other equity interest of any of the
EHI Subsidiaries or which restrict the transfer of any such shares or equity
interests. Except as set forth on Schedule 2.3(d), there are no outstanding
contractual obligations of Ernest Health or any of the EHI Subsidiaries to
repurchase, redeem or otherwise acquire any shares of capital stock, other
equity interests or any other securities of any of the EHI Subsidiaries.

2.4 No Conflict; Consents.

(a) Except as set forth on Schedule 2.4(a), the execution and delivery by each
of the Ernest Health Parties of this Agreement and each other Transaction
Document to which each of them is a party, and the consummation of the
transactions contemplated hereby and thereby in accordance with their respective
terms, do not: (i) violate, conflict with or result in a default (whether after
the giving of notice, lapse of time or both) under, or give rise to a right of
termination, amendment, acceleration or cancellation of, or result in the
triggering of any payments or the creation of an Encumbrance on any property or
asset of Ernest Health or the



--------------------------------------------------------------------------------

EHI Subsidiaries under any Material Contract or Company Permit to which Ernest
Health or any of the EHI Subsidiaries is a party or by which Ernest Health’s or
any of the EHI Subsidiaries’ assets are bound; (ii) conflict with, or result in
any violation of, any provision of the Certificate of Incorporation, By-laws or
any other organizational or governing documents of Ernest Health or the EHI
Subsidiaries; or (iii) violate or result in a violation of, in any material
respect, or constitute a material default under (whether after the giving of
notice, lapse of time or both), or result in the triggering of any payments or
the creation of an Encumbrance on any material property or asset of Ernest
Health or the EHI Subsidiaries under any provision of any law, regulation or
rule, or any order of, or any restriction imposed by, any court or other
governmental agency applicable to Ernest Health or any of the EHI Subsidiaries.

(b) The execution and delivery by Ernest Health and the EHI Subsidiaries of this
Agreement and each other Transaction Document to which any of them is a party,
and the consummation by Ernest Health and the EHI Subsidiaries of the
transactions contemplated hereby and thereby in accordance with their respective
terms, do not require from Ernest Health or the EHI Subsidiaries any notice to,
declaration or filing with, or consent or approval of any Governmental Body,
except for: (A) the Stockholder Written Consent; and (B) as otherwise set forth
on Schedule 2.4(b).

2.5 Financial Statements.

(a) The following financial statements are attached hereto as Schedule 2.5(a)
(collectively, the “Financial Statements”):

(i) Audited consolidated balance sheets of Ernest Health and the EHI
Subsidiaries as of the fiscal years ending December 31, 2009 and December 31,
2010, and consolidated statements of income and cash flows for each of the years
then ended; and

(ii) An unaudited consolidated balance sheet of Ernest Health and the EHI
Subsidiaries as of September 30, 2011 (the “Base Balance Sheet”), and unaudited
consolidated statements of income and cash flows for the nine (9) month period
then ended.

(b) Subject to the absence of footnotes and normal, year-end audit adjustments
to any unaudited Financial Statements, which, to the Knowledge of Ernest Health,
are not reasonably expected to be material in amount or effect (either
individually or in the aggregate), the Financial Statements have been prepared
in accordance with GAAP from the books and records of Ernest Health and the EHI
Subsidiaries and present fairly in all material respects the consolidated
financial condition and results of operation, of Ernest Health and the EHI
Subsidiaries as of the dates and for the periods covered thereby.

(c) Since the date of the Base Balance Sheet, except for those liabilities that
are fully reflected or reserved against on the Base Balance Sheet, and for
liabilities incurred in the Ordinary Course of Business since the date of the
Base Balance Sheet (none of which result from, arises out of, relates to, is in
the nature of, or was caused by any breach of contract, breach of warranty,
tort, infringement or violation of law) or in connection with the transactions
contemplated by this Agreement or any other Transaction Document, and except as
set forth on Schedule 2.5(c), neither Ernest Health nor any of the EHI
Subsidiaries has incurred any material



--------------------------------------------------------------------------------

liability or obligation (i) of the type required by GAAP to be reflected or
reserved on a balance sheet prepared in accordance with GAAP, or (ii) to the
Ernest Health Parties’ Knowledge, incurred any other material liability, whether
absolute, accrued, contingent or otherwise, including any future material
liability arising out of acts or omissions which have already occurred.

(d) All accounts receivable and other receivables reflected on the Base Balance
Sheet, and those arising in the Ordinary Course of Business after the date
thereof, are (i) in respect of services or products provided by Ernest Health or
the EHI Subsidiaries arising from bona fide transactions in the conduct of the
Ordinary Course of Business, (ii) in all material respects true and genuine,
represent legal, valid and binding obligations of the respective debtors
enforceable in accordance with their terms, and (iii) not subject to any
defense, counterclaim, refunds or adjustments or right of set off, other than
refunds, recoupments, retractions or other adjustments in the Ordinary Course of
Business that are reserved in accordance with GAAP by credit balances or bad
debt or other reserves on the Base Balance Sheet. No material payment of said
receivables is contingent upon performance of any obligations or contract, past
or future, and, except as set forth on Schedule 2.5(d), all such receivables are
free of all security interests and encumbrances created by Ernest Health, the
EHI Subsidiaries, or their respective.

2.6 Operating in Ordinary Course of Business. Except as set forth on Schedule
2.6, from January 1, 2011 to the date of this Agreement, Ernest Health and the
EHI Subsidiaries have operated only in the Ordinary Course of Business. Without
limiting the generality of the foregoing, from January 1, 2011 to the date of
this Agreement, (i) neither Ernest Health nor any of the EHI Subsidiaries has
taken any of the actions described in Section 4.1 which would, if taken after
the date hereof, require the consent of the MPT Parties, and (ii) there has been
no Ernest Health Material Adverse Effect.

2.7 Title to Personal Property; Related Matters.

(a) Schedule 2.7(a) sets forth in reasonable detail a list, as of December 31,
2011 of all material tangible personal properties, assets and equipment owned or
used by Ernest Health and the EHI Subsidiaries (the “Personal Property”), in
each case, having an initial cost basis per item in excess of $50,000.

(b) Except as set forth on Schedule 2.7(b)(i), Ernest Health and the EHI
Subsidiaries have good and marketable title to, a valid leasehold interest in,
or a valid license to use, all of the Personal Property, free and clear of all
Encumbrances except Permitted Encumbrances. The Personal Property, taken as a
whole, is in good operating condition and repair, and is capable of being used
for its intended purposes, ordinary wear and tear excepted, and, as of Closing,
will be located (i) on the Real Property, (ii) at the Ernest Health principal
office, or (iii) at the locations identified on Schedule 2.7(b)(ii).

(c) Schedule 2.7(c) sets forth an accurate and complete list of all leases of
Personal Property requiring annual payments by Ernest Health or any of the EHI
Subsidiaries in excess of $250,000, if any, used in the operation of the
business of Ernest Health and the EHI Subsidiaries (the “Personal Property
Leases”). The Ernest Health Parties have delivered to the MPT Parties complete,
correct and current copies of all of the Personal Property Leases.



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 2.7(d), since January 1, 2011, neither
Ernest Health nor any of the EHI Subsidiaries has sold, transferred, assigned or
disposed of any of the Personal Property or Personal Property Leases other than
(i) in the Ordinary Course of Business or (ii) in respect of obsolete or
unsalable items.

2.8 Litigation. Except as set forth on Schedule 2.8, as of the date hereof there
is no Litigation against, involving or pending or, to the Ernest Health Parties’
Knowledge, threatened, against Ernest Health or any of the EHI Subsidiaries, or
any of the directors or officers or (or other Persons exercising similar
governance authority on behalf of) Ernest Health or any of the EHI Subsidiaries
in their capacity as directors or officers of Ernest Health or any of the EHI
Subsidiaries (including, without limitation any suit, action, proceeding or
investigation pursuant to Title 11 of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Family and Medical Leave Act of 1993, or any other federal, state or local law
regulating employment). There is no Litigation pending, or to the Knowledge of
the Ernest Health Parties, threatened, that questions the validity of this
Agreement, any of the other Transaction Documents to which Ernest Health or any
of the EHI Subsidiaries is a party, or any action taken or to be taken by Ernest
Health or any of the EHI Subsidiaries in connection with this Agreement, the
other Transaction Documents, or the transactions contemplated hereby or thereby.
Neither Ernest Health nor any of the EHI Subsidiaries are subject to any
outstanding writ, order, judgment, injunction, decree, rule or order of any
Governmental Body or any other Person (including, without limitation, any
arbitral tribunal) outstanding against Ernest Health or any of the EHI
Subsidiaries, and neither Ernest Health or any of the EHI Subsidiaries is in
violation of any term of any judgment, decree, injunction or order outstanding
against any of them. The Ernest Health Parties have provided the MPT Parties
with true and correct copies of all pleadings, material correspondence and other
documentation respecting any such Litigation described in this Section.

2.9 Taxes.

(a) Except as set forth on Schedule 2.9(a), all material Tax Returns required to
be filed by or with respect to Ernest Health and the EHI Subsidiaries have been
timely filed (taking into account applicable extensions of time to file), and
all such Tax Returns are accurate and complete in all material respects.

(b) Except as set forth on Schedule 2.9(b), Ernest Health and the EHI
Subsidiaries have paid or caused to be paid all material Taxes due and owing by
any of them (whether or not shown on the Tax Returns described in
Section 2.9(a)), or have made adequate provision on the books of Ernest Health
or the EHI Subsidiaries, as applicable, for all Taxes owed or accrued by Ernest
Health and the EHI Subsidiaries.

(c) Except as set forth on Schedule 2.9(c), no U.S. federal, state, local or
foreign audits or other administrative proceedings or court proceedings are
pending with regard to any Taxes or Tax Returns of Ernest Health or any of the
EHI Subsidiaries .

(d) Except as set forth on Schedule 2.9(d), no assessment, deficiency, or other
claims for any Taxes of Ernest Health or the EHI Subsidiaries has been proposed,
asserted, or assessed in writing by any taxing authority, for which any of the
MPT Parties, Ernest Health or the EHI



--------------------------------------------------------------------------------

Subsidiaries may be held liable. Neither Ernest Health nor any of the EHI
Subsidiaries has waived any material statute of limitations in respect of Taxes
or agreed to any extension of time with respect to a Tax assessment or
deficiency which extension is currently effective.

(e) There are no Encumbrances filed by any Governmental Body for Taxes upon the
assets of Ernest Health or the EHI Subsidiaries, except for (i) Encumbrances
relating to current Taxes not yet due and payable or (ii) that are being
contested in good faith by appropriate proceedings and as to which adequate
provision has been made on the books of Ernest Health or the EHI Subsidiaries,
as applicable, all of which contests are described in reasonable detail on the
attached Schedule 2.9(e).

(f) Except as set forth on Schedule 2.9(f), Ernest Health and the EHI
Subsidiaries have withheld and paid all Taxes and other amounts required by law
or agreement to be withheld and paid by them in connection with any wages,
salaries, or other amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party, and neither Ernest
Health nor any of the EHI Subsidiaries is liable for any material arrearages of
any tax or material penalties for failure to comply with the foregoing.

(g) Except as set forth on Schedule 2.9(g), Ernest Health and the EHI
Subsidiaries will not be required to include any item of income, or exclude any
item of deduction from, taxable income for any taxable period ending after the
Closing Date as a result of any (i) change in accounting method for a taxable
period ending on or prior to the Closing Date; (ii) “closing agreement” as
described in Section 7121 of the Code; (iii) installment sale or open
transaction disposition made on or prior to the Closing Date; (iv) prepaid
amount received on or prior to the Closing Date; or (v) status as a beneficiary
of any trust or as a partner or member of any partnership or limited liability
company.

(h) Ernest Health and the EHI Subsidiaries have no liability for the Taxes of
any Person other than Ernest Health and the EHI Subsidiaries as a transferee or
successor by contract or otherwise , and other than pursuant to any commercial
Contract entered into in the Ordinary Course of Business that does not primarily
relate to Taxes.

(i) Neither Ernest Health nor any of the EHI Subsidiaries is or has been a party
to any “listed transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b)(2).

(j) Neither Ernest Health nor any of the EHI Subsidiaries are party to any Tax
abatement agreements relating to any of its properties or assets.

(k) The representations and warranties set forth in this Section 2.9 shall
constitute the only representations and warranties by Ernest Health with respect
to Taxes.

2.10 Employee Benefit Plans.

(a) Schedule 2.10(a) sets forth each employee benefit plan within the meaning of
Section 3(3) of ERISA that is sponsored or maintained by Ernest Health or any of
the EHI Subsidiaries or to which Ernest Health or any of the EHI Subsidiaries
contributes or is obligated to contribute (the “Benefit Plans”).



--------------------------------------------------------------------------------

(b) Neither Ernest Health nor any of its ERISA Affiliates sponsors, maintains or
contributes to (or is obligated to contribute to) any “employee pension plan,”
as defined in Section 3(2) of ERISA, that is subject to Title IV of ERISA or
Section 412 of the Code or any “multiemployer plan,” as defined in Section 3(37)
of ERISA.

(c) The Benefit Plans have been administered in all material respects in
accordance with the applicable provisions of ERISA and the Code, and Ernest
Health and the EHI Subsidiaries are in compliance in all material respects with
all other applicable laws and regulations respecting such Benefit Plans.

(d) Except as set forth on Schedule 2.10(d), neither the execution and delivery
of this Agreement and the other Transaction Documents, nor the consummation of
the transactions contemplated hereby and thereby, will result in any “parachute
payment” as defined in Section 280G of the Code or (ii) any “change in control”
or other payment under any Benefit Plan or employment agreement or non-qualified
deferred compensation plan or agreement.

2.11 Labor and Employment Matters.

(a) Schedule 2.11(a) sets forth a list of all employees of Ernest Health and of
each of the EHI Subsidiaries who provide, as of the date hereof, services at any
of the Facilities (collectively, the “Business Employees”), and specifies which
of Ernest Health or the applicable EHI Subsidiaries employs such Business
Employees. Except as set forth on Schedule 2.11(a), all of the Business
Employees are “at will” employees. Except as set forth on Schedule 2.11(a),
neither Ernest Health nor any of the EHI Subsidiaries is a party to any oral
(express or implied) or written: (i) employment agreement, or (ii) agreement
that contains any severance or termination pay obligations with any Business
Employee. The Ernest Health Parties have delivered to the MPT Parties true,
correct and current copies (or, if not written, accurate descriptions of the
parties and terms) of all such agreements.

(b) Except as set forth on Schedule 2.11(b), Ernest Health and each of the EHI
Subsidiaries are currently in compliance with, and during the prior three
(3)-year period have complied with, in each case, in all material respects (and
none of them has received any written notice of noncompliance with), all
applicable laws respecting employment and employment practices, terms and
conditions of employment and wages and hours, including, without limitation, any
provisions relating to wages, hours, equal employment, occupational safety and
health, workers’ compensation, unemployment insurance, collective bargaining,
immigration, affirmative action and the payment and withholding of social
security and other taxes.

(c) To the Ernest Health Parties’ Knowledge, as of the date hereof, (i) there
are no material audits or investigations pending or scheduled by any
Governmental Body pertaining to the employment practices of Ernest Health or any
of the EHI Subsidiaries, including but not limited to audits or investigations
concerning the payment of wages or overtime in accordance with applicable law or
concerning the proper classification of any worker as an independent contractor
or consultant; and (ii) no complaints relating to employment practices of Ernest
Health or any of the EHI Subsidiaries have been made to any Governmental Body or
submitted to Ernest Health or any of the EHI Subsidiaries.



--------------------------------------------------------------------------------

(d) Neither Ernest Health nor any of the EHI Subsidiaries is a party to or
otherwise bound by any collective bargaining agreement, contract or other
agreement or understanding with a labor union, labor organization, trade
association or other employee organization, and no such agreements are currently
being proposed and/or negotiated by Ernest Health or any of the EHI
Subsidiaries. To the Knowledge of the Ernest Health Parties, (i) no Business
Employee is represented by any labor union, trade association or other employee
organization, (ii) neither Ernest Health nor any of the EHI Subsidiaries is
subject to or has received any written charge, demand, petition or
representation proceeding seeking to compel, require or demand it to bargain
with any labor union or labor organization, (iii) there is no pending or, to the
Ernest Health Parties’ Knowledge, threatened labor strike, dispute, walkout,
work stoppage, slow-down or lockout involving the Business Employees, Ernest
Health or any of the EHI Subsidiaries, and (iv) no union has attempted to
organize any group of the Business Employees, and no group of the Business
Employees has sought to organize themselves into a union or similar organization
for the purpose of collective bargaining.

(e) To the Ernest Health Parties’ Knowledge, there is no material investigation,
grievance, arbitration, complaint, claim or other dispute or controversy
(collectively, “Labor Proceeding”) pending or threatened, between Ernest Health
and/or the EHI Subsidiaries, on the one hand, and any present or former Business
Employee, on the other hand, nor has there been any such Labor Proceeding within
the past twelve (12) months.

(f) As of the date hereof, neither Ernest Health nor any of the EHI Subsidiaries
has received written notice that any of the individuals listed on Schedule
2.11(f) intends to terminate his or her employment or affiliation with Ernest
Health or any of the EHI Subsidiaries.

2.12 Contracts and Commitments; Enforceability.

(a) Except as set forth on Schedule 2.12(a), as of the date hereof neither
Ernest Health nor any of the EHI Subsidiaries is a party to:

(i) any partnership agreement, joint venture agreement, or profit sharing
agreement;

(ii) any agreement which creates a future payment obligation to or from Ernest
Health or any of the EHI Subsidiaries in excess of $500,000 in any calendar
year;

(iii) any contract for capital expenditures or the acquisition or construction
of fixed assets requiring payments by Ernest Health or any of the EHI
Subsidiaries in excess of $500,000;

(iv) any contract that requires the payment of royalties, commissions, finder’s
fees or similar payments;

(v) any employment or consulting agreement with any current director, officer or
employee requiring an annual payment of cash compensation in excess of $250,000
for each Person;



--------------------------------------------------------------------------------

(vi) any contract providing for the marketing, sale, advertising or promotion of
Ernest Health’s or the EHI Subsidiaries’ products or services involving annual
expenditures of $500,000 or more;

(vii) any sales, distribution, dealer or manufacturer’s representative or
franchise contracts involving annual expenditures in excess of $500,000;

(viii) any contract with any commercial payor of Ernest Health or any of the EHI
Subsidiaries that provides for most favored nation pricing, volume rebates or
discounts (other than standard rebates or discounts provided in the Ordinary
Course of Business);

(ix) any take or pay or requirements contracts or agreements or any other
contracts or agreements requiring Ernest Health or any of the EHI Subsidiaries
to pay regardless of whether products or services are received;

(x) any agreement with another Person materially limiting or restricting the
ability of Ernest Health or any of the EHI Subsidiaries to enter into or engage
in any market, territory, area or line of business;

(xi) any agreement for the sale of any of the assets of Ernest Health or any of
the EHI Subsidiaries other than (A) pursuant to this Agreement or any other
Transaction Document, (B) in the Ordinary Course of Business or (C) the
disposition of unsalable or obsolete assets;

(xii) any agreement relating to the acquisition by Ernest Health or any of the
EHI Subsidiaries of substantially all of the assets or capital stock of any
Person or a merger, consolidation or business combination involving Ernest
Health or any of the EHI Subsidiaries;

(xiii) any agreement relating to the incurrence, assumption, surety or guarantee
of any Indebtedness;

(xiv) any agreement under which Ernest Health or any of the EHI Subsidiaries has
made advances or loans to any other Person (excluding advances made to an
employee of Ernest Health or any of the EHI Subsidiaries in the Ordinary Course
of Business);

(xv) any agreement with any Person in a position to make, or influence the
making of, referrals to Ernest Health or any of the Facilities, for items or
services which are billable to any of the Government Programs;

(xvi) any agreement that provides for or obligates Ernest Health or any of the
EHI Subsidiaries to indemnify, hold harmless or defend any Person (including,
without limitation, any officers, directors, members, managers, partners,
employees or agents of Ernest Health or any of the EHI Subsidiaries), other than
commercial Contracts entered into in the Ordinary Course of Business the primary
purpose of which is not related to the indemnification of any Person;



--------------------------------------------------------------------------------

(xvii) any contracts or orders with any Governmental Body; or.

(xviii) any Personal Property Lease.

(b) Each of the Contracts set forth on Schedule 2.12(a) (the “Material
Contracts”) is the legal, valid and binding obligation of Ernest Health and/or
the EHI Subsidiaries (and, to the Ernest Health Parties’ Knowledge, of the other
parties thereto), enforceable against them (and, the to Ernest Health Parties’
Knowledge, of the other parties thereto), in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights generally and by general
equitable principles (regardless of whether enforcement is sought in a
proceeding at law or in equity). The Ernest Health Parties have delivered to the
MPT Parties complete and correct copies of all of the Material Contracts. Except
as stated on Schedule 2.12(b), (i) each Material Contract is in full force and
effect, (ii) neither Ernest Health or any of the EHI Subsidiaries is and, to the
Knowledge of the Ernest Health Parties, no other party to any such agreement is
in material default under any such agreement, (iii) no party has received notice
of any default, offset, counterclaim or defense under any Material Contract; and
(iv) to the Ernest Health Parties’ Knowledge, no condition or event has occurred
which with the passage of time or the giving of notice or both would constitute
a default or breach by the Ernest Health Parties under the terms of any Material
Contract.

2.13 Intellectual Property.

(a) Schedule 2.13(a) sets forth a complete and accurate list, as of the date
hereof, of Intellectual Property owned by Ernest Health or any of the EHI
Subsidiaries and material to the conduct of the business of Ernest Health and
the EHI Subsidiaries, taken as a whole, as currently conducted.

(b) Except as set forth on Schedule 2.13(b) , Ernest Health or one or more of
the EHI Subsidiaries is the owner of, or has adequate, enforceable licenses or
other rights to use, all Intellectual Property, as is necessary in connection
with the business of Ernest Health and the EHI Subsidiaries as currently
conducted taken as a whole, and no such rights thereto have been granted to
others by Ernest Health or any of the EHI Subsidiaries.

(c) Except as set forth in Schedule 2.13(c), all of the Intellectual Property is
owned or used by Ernest Health and/or the EHI Subsidiaries free and clear of
Encumbrances except Permitted Encumbrances, and none is subject to any
outstanding order, decree, judgment, stipulation or charge.

(d)(i) To the Ernest Health Parties’ Knowledge, Ernest Health’s and the EHI
Subsidiaries’ respective use of the Intellectual Property does not infringe upon
or otherwise violate the rights of any other Person, (ii) no Person has asserted
in writing to Ernest Health or any of the EHI Subsidiaries that Ernest Health’s
or any of the EHI Subsidiaries’ use of the Intellectual Property infringes upon
the patents, trade secrets, trade names, trademarks, service marks, copyrights
or other intellectual property rights of any other Person, and (iii) neither
Ernest Health nor any of the EHI Subsidiaries is a party to any suit, action or
proceeding which involves a claim of infringement, unauthorized use, or
violation of any Intellectual Property used or



--------------------------------------------------------------------------------

owned by any Person against Ernest Health or the EHI Subsidiaries, or
challenging the ownership, use, validity or enforceability of any Intellectual
Property owned or used by Ernest Health or the EHI Subsidiaries. Further, to the
Ernest Health Parties’ Knowledge, there is no unauthorized use, disclosure,
infringement or misappropriation of any of the Intellectual Property by any
third party.

(e) Schedule 2.13(e) sets forth a complete and accurate list of all material
licenses, sublicenses and other agreements to which Ernest Health and/or the EHI
Subsidiaries are a party (i) granting any other Person the right to use the
Intellectual Property, or (ii) pursuant to which Ernest Health or the EHI
Subsidiaries are authorized to use any third party Intellectual Property, which
are incorporated in, are, or form a part of any services rendered by Ernest
Health or any EHI Subsidiary or which are otherwise used (or currently proposed
to be used) by Ernest Health or the EHI Subsidiaries in the business of Ernest
Health and the EHI Subsidiaries as currently conducted, other than commercial
off-the-shelf software.

2.14 Insurance. Schedule 2.14 sets forth, as of the date hereof, a complete and
accurate list and brief description of all insurance policies (including the
insurer, term of such policy, insured parties, type and amount of coverage,
deductible and aggregate limit of the insurer’s liability for such policy) held
by, or for the benefit of, Ernest Health and the EHI Subsidiaries (the
“Insurance Policies”). Each Insurance Policy is legally valid, binding and in
full force and effect, all premiums due thereon have been paid in full, and
Ernest Health and the applicable EHI Subsidiaries are in compliance, in all
material respects, with the terms of such insurance policies.

2.15 Permits; Compliance with Laws; Reimbursement; Accreditation.

(a) Schedule 2.15(a) contains a complete and accurate list, as of the date
hereof, of all material Licenses and material accreditations or certifications
issued by private accreditation agencies held by Ernest Health and the EHI
Subsidiaries that are required to conduct their respective businesses as
currently conducted and to occupy and operate the Facilities, including, without
limitation, all provider agreements with governmental payors (the “Company
Permits”).

(b) Except as set forth in Schedule 2.15(b), Ernest Health and/or the EHI
Subsidiaries, as applicable, possess all such Company Permits, such Company
Permits are in full force and effect.

(c) Except as set forth on Schedule 2.15(c), (i) Ernest Health and the EHI
Subsidiaries are in compliance, in all material respects, with the terms of all
Company Permits, (ii) no suspension or cancellation of any such Company Permits
is pending or, to the Knowledge of the Ernest Health Parties, threatened, and
(iii) neither Ernest Health nor any of the EHI Subsidiaries have received any
written notice from any Governmental Body with respect to, as applicable, the
threatened or pending denial, revocation, termination, or suspension of any of
Company Permits.

(d) Ernest Health and each of the EHI Subsidiaries are in material compliance
with all laws, statutes, ordinances, regulations, rules, orders, judgments,
decrees, orders and writs of a



--------------------------------------------------------------------------------

Governmental Body applicable to Ernest Health or any of the EHI Subsidiaries or
by which any property or asset of Ernest Health or the EHI Subsidiaries is
bound. Neither Ernest Health nor any of the EHI Subsidiaries has received any
written notice from any Governmental Body to the effect that Ernest Health or
the EHI Subsidiaries are not in material compliance with any applicable laws,
statutes, ordinances, regulations, rules, orders, judgments, decrees, order,
writs and other actions of a Governmental Body.

2.16 Healthcare Compliance.

(a) The activities of Ernest Health and the EHI Subsidiaries are currently
being, conducted in compliance in all material respects with all Healthcare
Laws.

(b) There is no Litigation, audit or recoupment pending by or before any
Governmental Body or, to the Knowledge of the Ernest Health Parties, threatened,
which alleges a violation of Healthcare Laws by Ernest Health or any of the EHI
Subsidiaries. Neither Ernest Health nor any of the EHI Subsidiaries, has
received, at any time during prior three (3) years, any written notice alleging
a violation of any Healthcare Law. Neither Ernest Health nor any of the EHI
Subsidiaries, has received, at any time during prior three (3) years, any
written notice indicating that qualification as a participating provider in any
government or private reimbursement program may be terminated or withdrawn.

(c) None of Ernest Health, the EHI Subsidiaries, nor any of their respective
officers, directors, or employees, or, to the Ernest Health Parties’ Knowledge,
any Physicians performing services at the Facilities, is, or has been at any
time during the past three (3) years, excluded, suspended or debarred from
participation or is otherwise ineligible to participate in any federal or
individual state health care program, including, but not limited to the
Government Programs.

(d) Except as would not have a material and adverse effect, Ernest Health and
the EHI Subsidiaries hold all Licenses required under applicable Healthcare Laws
now in effect which are necessary to own, lease or otherwise hold and operate
their properties and assets and to conduct their respective businesses as
currently conducted.

(e) All Contracts between third party payors and Ernest Health or any of the EHI
Subsidiaries (each, a “Payor Contract”) were entered into in the Ordinary Course
of Business. Ernest Health and the EHI Subsidiaries are in compliance in all
material respects with all Payor Contracts.

(f) Except as set forth on Schedule 2.16(f), every Contract providing for
remuneration to a Physician (or his or her immediate family member) for services
performed at, or on behalf of, Ernest Health or any of the EHI Subsidiaries is
pursuant to a written contract which complies with an applicable exception under
the Stark Law.

(g) The Facilities are currently licensed as specified in the attached Schedule
2.16(g), with the number of licensed beds specified thereon, and will remain so
licensed through the Closing Date in compliance with and subject only to the
usual and customary laws and government regulations pertaining to the operation
of hospitals so licensed, as applicable, in the States of Texas, Colorado,
Montana, New Mexico, Wyoming, Arizona, Idaho, South Carolina, and Utah.



--------------------------------------------------------------------------------

(h) Except as set forth on Schedule 2.16(h), each of the Facilities (i) are
enrolled and are providers authorized to participate without restriction under
the Government Programs; (ii) are in compliance in all material respects with
all the conditions of participation for the Government Programs, (iii) have
received all approvals or qualifications necessary for capital reimbursement;
and (iv) are in compliance with 42 C.F.R. §§ 489.20 and 489.24 and their
Medicare provider agreements.

(i) Except as set forth on Schedule 2.16(i), Ernest Health and the EHI
Subsidiaries are, and have been, in compliance in all material respects with all
filing requirements with respect to cost reports of the Facilities, including,
without limitation, the appropriate allocation of expenses associated with any
management or consulting services provided by any employees of Ernest Health or
the EHI Subsidiaries, and, to the Knowledge of Ernest Health, such reports do
not claim, and the Facilities have not received, payment or reimbursement
materially in excess of the amount provided or allowed by applicable law or any
applicable agreements.

(j) Except as set forth on Schedule 2.16(j), each of the LTCH Operators (i) are
excluded from the inpatient prospective payment system specified in 42 C.F.R.
§412.1(a); (ii) satisfy all requirements necessary for Medicare reimbursement as
a “long-term care hospital” as set forth in C.F.R., Title 42, Part 412, as
applicable; and (iii) to the Knowledge of Ernest Health, no action is pending or
threatened by any Governmental Body which would affect the ability of any of the
LTCH Operators to be reimbursed as a “long-term care hospital” under Medicare.

(k) Except as set forth on Schedule 2.16(k), each of the IRF Operators (i) are
excluded from the inpatient prospective payment system specified in 42 C.F.R.
§412.1(a); (ii) satisfy all requirements necessary for Medicare reimbursement as
an “inpatient rehabilitation facility” as set forth in C.F.R., Title 42, Part
412, as applicable; and (iii) to the Knowledge of Ernest Health, no action is
pending or threatened by any Governmental Body which would affect the ability of
any of the IRF Operators to be reimbursed as an “inpatient rehabilitation
facility” under Medicare.

(l) Except as set forth on Schedule 2.16(l), each of the Sellers, Borrowers and
Co-Located Operators (i) satisfy all requirements necessary for Medicare
reimbursement as “hospitals-within-hospitals” as set forth in C.F.R., Title 42,
Part 412, as applicable; (ii) in each state where such Seller, Borrower or
Co-Located Operator is located, comply in all material respects with any state
laws and regulations applicable to hospitals located in the same building, or on
the same campus, as another hospital; and (iii) to the Knowledge of the Ernest
Health Parties, no action is pending or threatened by any Governmental Body
which would affect ability of any of such applicable Sellers, Borrowers or
Co-Located Operators, to be reimbursed as “hospitals-within-hospitals” under
Medicare.

(m) Each of the Facilities has been accredited by the Joint Commission and the
Ernest Health Parties have delivered to the MPT Parties true, correct and
complete copies of the following documents: (i) the most recent Joint Commission
accreditation survey reports for each of the Facilities and deficiency list and
plan of correction, if any, and a list and description of any events in the past
three (3) years at each of the Facilities that constitutes “Adverse Events” (as
defined by the Joint Commission), if any, and any documentation that was
created, prepared or produced by Ernest Health or any of the EHI Subsidiaries,
to satisfy the Joint Commission



--------------------------------------------------------------------------------

requirements relating to addressing such Adverse Events; and (ii) any state
licensing survey reports with respect to the Facilities for the three (3) year
period prior to the date of this Agreement, as well as any statements of
deficiencies and any plans of correction in connection with such reports. Ernest
Health and the EHI Subsidiaries have taken reasonable steps to correct or cause
to be corrected all such deficiencies and a description of any uncorrected
deficiency is set forth on Schedule 2.16(n).

2.17 Transactions with Affiliates. Schedule 2.17 sets forth a complete and
correct list of all Contracts between either Ernest Health or any of the EHI
Subsidiaries with any Person that is an Affiliate of Ernest Health or any of the
EHI Subsidiaries, other than Contracts for compensation and benefits received as
employees, directors, officers or consultants of Ernest Health or any of the EHI
Subsidiaries.

2.18 No Brokers. Except as set forth on Schedule 2.18, neither Ernest Health nor
any of the EHI Subsidiaries has entered into any contract, arrangement or
understanding with any Person or firm that may result in the obligation of such
entity or any of the MPT Parties or their Affiliates to pay any finder’s fees,
brokerage or agent’s commissions or other like payments in connection with the
negotiations leading to this Agreement or consummation of the Transactions.

2.19 Patriot Act Compliance.

(a) To the extent applicable to Ernest Health or any of the EHI Subsidiaries,
each of them has complied in all material respects with the International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001, which comprises
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “Patriot
Act”) and the regulations promulgated thereunder, and the rules and regulations
administered by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”).

(b) Neither Ernest Health nor any of the EHI Subsidiaries is included on the
List of Specially Designated Nationals and Blocked Persons maintained by the
OFAC, and neither Ernest Health nor any of the EHI Subsidiaries is a resident
in, or organized or chartered under the laws of, (i) a jurisdiction that has
been designated by the U.S. Secretary of the Treasury under Section 311 or 312
of the Patriot Act as warranting special measures due to money laundering
concerns or (ii) any foreign country that has been designated as non-cooperative
with international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur.

2.20 Ability to Grant Security Interest. Except as set forth on Schedule 2.20,
to the Knowledge of Ernest Health, Ernest Health may grant the Buyer and/or its
Affiliates a first priority security interest in (a) the outstanding shares of
capital stock and other equity interests of each of the EHI Subsidiaries,
(b) the accounts receivable of Ernest Health and each EHI Subsidiary, (c) the
Personal Property, (d) the Personal Property Leases, (e) the Intellectual
Property, and (f) the Licenses and Company Permits (including, without
limitation, all provider agreements with governmental payors).



--------------------------------------------------------------------------------

2.21 Title and Condition of the Real Property.

(a) Exhibit A-1 sets forth the legal descriptions of the Owned Real Property.
Exhibit A-2 sets forth the legal description of the Ground Leased Real Property.
At the Closing, the applicable Seller shall convey to the applicable Buyer good
and marketable title in the applicable parcel(s) of Owned Real Property and
assign its rights, title and interest in the Ground Lease, in each case free and
clear of any and all Encumbrances (other than Permitted Encumbrances).

(b) To the Knowledge of the Ernest Health Parties, the location, construction,
occupancy, operation, use and sale of the Real Property do not violate, in any
material respect, (i) any applicable Law, statute, ordinance, rule, regulation,
order or determination of any Governmental Body, including, without limitation,
the Americans with Disabilities Act and Section 504 of the Rehabilitation Act of
1973, or (ii) any restrictive covenant or deed restriction (recorded or
otherwise) affecting the Real Property, including, without limitation, any
applicable zoning or subdivision ordinance or building code, flood disaster law
or health and environmental law or regulation and the Ernest Health Parties have
received no written notice from any Governmental Body or other Person asserting
any such material violation.

(c) With regard to the Real Property, to the Knowledge of the Ernest Health
Parties, and except as shown on the Surveys or as otherwise disclosed in the
Title Commitments, there are no (i) encroachments onto or from adjacent
properties; (ii) violations of set-back, building or side lines;
(iii) encroachments onto any easements or servitudes located on such Land;
(iv) pending or threatened boundary line disputes; (v) portions of such Land
located in a flood plain or in an area defined as a wetland under applicable
state or federal law; (vi) cemeteries or gravesites located on the Land; or
(vii) mine shafts under the Land or any other latent defects, such as sinkholes,
regarding or affecting the Land.

(d) To the Knowledge of the Ernest Health Parties, the existing water, sewer,
gas and electricity lines, storm sewer and other utility systems are adequate to
serve the utility needs of the Real Property as currently used, (ii) all of said
utilities are installed and operating, and (iii) all installation and connection
charges have been paid in full.

(e) Neither the whole nor any portion of the Land has been condemned,
requisitioned or otherwise taken by any public authority (a “Public Taking”).
None of the Ernest Health Parties has received any written notice: (i) of any
Public Taking with regard to the Land which has not been formally withdrawn,
(ii) of any threatened or contemplated Public Taking, (iii) from any public
authority of any public improvements that are required to be made and/or which
have not heretofore been assessed and (iv) of any pending or threatened special,
general or other assessments against or affecting any of the Land (except those
expressly identified in any Title Commitments).

(f) There is no Litigation pending or, to the Knowledge of the Ernest Health
Parties, threatened in writing, against or affecting all or any portion of the
Real Property, except as set forth in Schedule 2.21(f) hereto. True and correct
copies of all pleadings and material correspondence relating to such Litigation
have been delivered to the MPT Parties.



--------------------------------------------------------------------------------

(g) Certificates of occupancy have been issued for the Improvements, and, as of
the Closing, all of the same will be in full force and effect.

(h) To the Knowledge of the Ernest Health Parties, (i) there are no facts or
conditions which would result in the termination of the current access from the
Land to any presently existing public highways and/or roads adjoining or
situated on the Land or to sewer or other utility services to serve the Land. As
of Closing, Sellers and/or Borrowers, as applicable, will own, or hold rights
with respect to, and will be able to convey or cause to be conveyed (or
mortgaged) to the applicable Buyers and/or Lenders, all currently utilized
parking for the applicable Real Property.

(i) Schedule 2.21(i) sets forth an accurate and complete list of all Tenant
Leases. The Ernest Health Parties have delivered or otherwise made available to
MPT Parties complete, correct and current copies of all Tenant Leases. To the
Knowledge of the Ernest Health Parties, as applicable, Schedule 2.21(i):
(i) designates which of the Tenant Leases described therein are with the
referral sources (as determined by any of the Healthcare Laws) for the
Improvements and (ii) specifies the rent and security deposit, if any, for each
Tenant Lease. Sellers and/or Borrowers, as applicable, have delivered or
otherwise made available to the Buyers and/or Lenders, as applicable, complete,
correct and current copies, in all material respects, of all written Tenant
Leases. Except for the Leases (and as contained therein) and any other items
listed on Schedule 2.21(i), to the Knowledge of the Ernest Health Parties, there
are no purchase contracts, leases of space, options, rights of first refusal or
other written or oral agreements of any kind whereby any Person will have
acquired or will have any basis to assert any right, title or interest in, or
right to the possession, use, enjoyment or proceeds of, any part or all of the
Real Property or the Improvements.

(j) Except as set forth in Schedule 2.21(j), no Seller or Borrower has accepted
the payment of rent or other sums due under any of the Tenant Leases for more
than one (1) month in advance. As of the Closing, none of the Tenant Leases and
none of the rents or other charges payable thereunder, if any, will have been
assigned, pledged or encumbered by Sellers and/or Borrowers (except to Lenders)
as security for any obligation. Except as set forth on Schedule 2.21, as of the
Closing, no brokerage or leasing commissions or other compensation will be due
or payable to any Person with respect to, or on account of any Tenant Lease or
any then exercised extensions or renewals thereof, if any, excepting those
agreements entered into or accepted in writing by the Buyers and/or Lenders.

(k) Except as set forth on Schedule 2.21(k), (i) at the Closing the Seller
and/or the Borrower, as applicable, will have good and marketable title in the
Tenant Leases, free and clear of any and all Encumbrances (other than Permitted
Encumbrances), (ii) the Tenant Leases are freely assignable by the applicable
Ernest Health Parties, to the applicable MPT Parties (or their Affiliates), and
the Ernest Health Parties may grant a first priority security interest in the
Tenant Leases to such MPT Parties, (iii) have not been modified, amended or
assigned by the Ernest Health Parties, (iv) are, or will be at the Closing,
legally valid, binding and enforceable against the Ernest Health Parties and, to
their Knowledge, the other parties thereto in accordance with



--------------------------------------------------------------------------------

their respective terms and are in full force and effect; (v) there are no
monetary defaults or nonmonetary material defaults by the Ernest Health Parties
or, to their Knowledge, the other parties thereto under any of the Tenant
Leases; and (vi) no condition or event has occurred which with the passage of
time or the giving of notice or both would constitute a monetary or material
non-monetary default by any Ernest Health Party or, to the Knowledge of the
Ernest Health Parties, any other Party thereto, under the terms of any of the
Tenant Leases.

(l) Except as set forth on Schedule 2.21(l), to the Knowledge of the Ernest
Health Parties, all material tenant improvements, repairs and other work and
obligations, if any, then required to be performed by the landlord under each of
the Tenant Leases will be fully performed and paid for in full on or prior to
the Closing.

(m) Schedule 2.21(m) sets forth an accurate and complete list of all Collateral
Leases. The Ernest Health Parties have delivered or otherwise made available to
the MPT Parties complete, correct and current copies of all Collateral Leases
and the Ground Lease. Except as set forth on Schedule 2.21(m), the Collateral
Leases and the Ground Lease are freely assignable by the applicable Ernest
Health Parties, to the applicable MPT Parties (or their designated Affiliates),
as applicable, and the Ernest Health Parties may grant a first priority security
interest in such Collateral Leases and the Ground Lease to such MPT Parties. The
Collateral Leases and the Ground Lease in each case have not been modified,
amended or assigned by any of the Sellers and/or Borrowers, are, or will be at
the Closing, legally valid, binding and enforceable against the applicable
Ernest Health Parties and, to their Knowledge, all other parties thereto, in
accordance with their respective terms and are in full force and effect. There
are no monetary defaults and no material non-monetary defaults by the Ernest
Health Parties or, to their Knowledge, any other party under any of the
Collateral Leases or the Ground Lease; and, no condition or event has occurred
which with the passage of time or the giving of notice or both would constitute
such a monetary or material non-monetary breach by any Ernest Health Party or,
to the Ernest Health Parties’ Knowledge, any other party thereto under the terms
of any of the Collateral Leases or the Ground Lease. Prior to the Closing, the
MPT Parties, the Sellers and/or Borrowers, as applicable, shall request, in
writing, that the counterparties to each applicable Collateral Lease and the
Ground Lease consent to the assignment of such Collateral Lease and the Ground
Lease to Buyers and/or Lenders (or their Affiliates), as applicable, such
consent to be in form and substance reasonably satisfactory to both the MPT
Parties, and the Sellers and/or the Borrowers, as applicable.

(n) The Real Property and the land and improvements subject to the Collateral
Leases constitute all the land and improvements used in connection with the
current operation of the Improvements.

(o) None of the Sellers and/or Borrowers have made or agreed or offered to make,
or revoked or agreed or offered to revoke, a Tax election with respect to or
affecting the Real Property at any time during the last two (2) years. Except as
set forth on Schedule 2.21(o), no Seller and/or Borrower, as applicable, is a
party to any Tax abatement agreement relating to the Real Property. Except as
disclosed with reasonable specificity on Schedule 2.21(o), there are no
outstanding waivers or agreements extending the statute of limitations for any
period with respect to any Tax to which the Real Property may be subject
following the Closing.



--------------------------------------------------------------------------------

2.22 Compliance with Environmental Laws. Except as set forth on Schedule 2.22
and/or in the ESA Reports,

(a) with respect to the ownership, operation and/or leasing of the Real
Property, no Ernest Health Party, nor to the Knowledge of the Ernest Health
Parties, any other Person has installed, stored, used, generated, manufactured,
treated, handled, refined, produced, processed, or disposed of (or arranged for
the disposal of) Hazardous Materials in, on or under the Real Property, except
in compliance in all material respects with the Environmental Laws.

(b) there are no underground storage tanks located at, on or under the Real
Property that have not been sealed or otherwise decommissioned in accordance
with Environmental Laws, and the Real Property does not contain any friable
asbestos-containing building material;

(c) no Ernest Health Party nor, to the Knowledge of the Ernest Health Parties,
any other Person has undertaken any activity on the Real Property which would
cause (i) the Real Property to become a hazardous waste treatment, storage or
disposal facility within the meaning of, any Environmental Law, or (ii) the
discharge of Hazardous Material into any watercourse, body of, surface or
subsurface water or wetland, or the discharge into the atmosphere of any
Hazardous Material, which in the case of clauses (i) and (ii), would require a
permit under any Environmental Law;

(d) no investigation, administrative order, Litigation or settlement with
respect to any Environmental Law is in existence or to the Knowledge of the
Ernest Health Parties, threatened in writing with respect to the Real Property;
and

(e) with respect to the ownership, operation, and/or leasing of the Real
Property, no written notice has been served on any of the Ernest Health Parties
from any Governmental Body claiming any material violation of any Environmental
Law, or requiring compliance with any Environmental Law, or demanding payment or
contribution for environmental damage or injury to natural resources.

2.23 Disclaimer of Other Representations and Warranties.

(a) THE MPT PARTIES ACKNOWLEDGE AND AGREE THAT, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, BUT IN ALL EVENTS SUBJECT TO SECTION 9.13 HEREIN, (I) SELLERS
ARE SELLING AND THE BUYERS ARE PURCHASING THE ACQUIRED ASSETS AND (II) BORROWERS
ARE MORTGAGING AND OTHERWISE PLEDGING, AND LENDERS ARE FINANCING THE FINANCED
ASSETS, IN ITS “AS IS, WHERE IS” CONDITION AND, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, WITHOUT ANY WARRANTY, REPRESENTATION, GUARANTY, PROMISE OR
INDUCEMENT, EXPRESS OR IMPLIED, BY ANY OF THE ERNEST HEALTH SUBSIDIARIES OR ANY
REPRESENTATIVE, AGENT, OFFICER OR EMPLOYEE OF ANY OF THE ERNEST HEALTH
SUBSIDIARIES AS TO THE PROPERTY, INCLUDING BUT NOT LIMITED TO, (A) THE
PROPERTY’S PHYSICAL AND ENVIRONMENTAL CONDITION, (B) THE SUITABILITY OF THE
PROPERTY FOR ANY USE OR PURPOSE WHATSOEVER, INCLUDING ANY PURPOSE OR USE
INTENDED BY MPT PARTIES FOR THE PROPERTY, (C) THE PROPERTY’S



--------------------------------------------------------------------------------

COMPLIANCE WITH ANY APPLICABLE LAW, RULE, ORDER OR OTHER GOVERNMENTAL
REGULATION, OR (D) THE AGE, SIZE, DIMENSIONS, PROFITABILITY OR OTHER SUCH
MATTERS RELATING TO THE OWNERSHIP OR OPERATION OF THE PROPERTY. Both prior to
and after the execution of this Agreement, EHI Subsidiaries may, and, if
required by this Agreement shall, deliver to MPT Parties in various forms
information concerning the Acquired Assets and/or the Financed Assets prepared
by parties other than EHI Subsidiaries. Such information is delivered as an
accommodation to assist MPT Parties’s due diligence investigation, and MPT
Parties shall have the duty to undertake its own independent investigation of
the Acquired Assets and Financed Assets and such information provided by EHI
Subsidiaries. Except as specifically set forth in this Agreement, such
information is provided by EHI Subsidiaries without representation or warranty
with respect to the accuracy thereof. The provisions of this paragraph shall
survive the Closing

(b) NONE OF ERNEST HEALTH, ANY OF THE EHI SUBSIDIARIES OR ANY OF ITS
REPRESENTATIVES, DIRECTORS, OFFICERS OR STOCKHOLDERS, HAS MADE ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OF ANY NATURE WHATSOEVER
RELATING TO ERNEST HEALTH OR ANY OF THE EHI SUBSIDIARIES OR THE BUSINESS OF
ERNEST HEALTH OR ANY OF THE EHI SUBSIDIARIES OR OTHERWISE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN THOSE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN THIS SECTION 2 OR IN THE MERGER AGREEMENT.

(c) Without limiting the generality of the foregoing, neither Ernest Health nor
any of the EHI Subsidiaries, nor any Representative of Ernest Health or any of
the EHI Subsidiaries, nor any of their respective employees, officers, directors
or stockholders, has made, and shall not be deemed to have made, any
representations or warranties in the materials relating to the business of
Ernest Health and the EHI Subsidiaries made available or delivered to the MPT
Parties, including due diligence materials, or in any presentation of the
business of Ernest Health and the EHI Subsidiaries by management of Ernest
Health or others in connection with the transactions contemplated hereby, and no
statement contained in any of such materials or made in any such presentation
shall be deemed a representation or warranty hereunder and deemed to be relied
upon by the MPT Parties in executing, delivering and performing this Agreement
and the transactions contemplated hereby. It is understood that any cost
estimates, projections or other predictions, any data, any financial information
or any memoranda or offering materials or presentations, including but not
limited to, any offering memorandum or similar materials made available or
delivered by the Ernest Health Parties and their Representatives, are not and
shall not be deemed to be or to include representations or warranties of any of
the Ernest Health Parties, and are not and shall not be deemed to be relied upon
by the MPT Parties in executing, delivering and performing this Agreement and
the transactions contemplated hereby.

3. REPRESENTATIONS AND WARRANTIES OF THE MPT PARTIES. The MPT Parties hereby
jointly and severally make to the Ernest Health Parties the representations and
warranties contained in this Section 3.

3.1 Organization. Each of the MPT Parties is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and



--------------------------------------------------------------------------------

each has all requisite limited liability company power and authority to own,
operate and lease its properties and to carry on its respective business as
currently conducted. Each of the MPT Parties is duly licensed or qualified to do
business as a foreign limited liability company under the laws of each
jurisdiction in which the character of its properties or in which the
transaction of its business makes such qualification necessary, except where the
failure to be so licensed or qualified has not had an MPT Material Adverse
Effect. None of the MPT Parties has ever elected to be taxed as a corporation
for U.S. federal, state or local income tax purposes.

3.2 Authority. Each of the MPT Parties has all requisite limited liability
company power and authority to execute and deliver this Agreement and each other
Transaction Document to which it is a party, and to perform their respective
obligations hereunder and thereunder. The execution and delivery of this
Agreement and each other Transaction Document to which any of the MPT Parties is
a party, the performance by each of the MPT Parties of their respective
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action by the manager and member, as applicable, of each of the MPT Parties and
no other action on the part of any of the MPT Parties is necessary to authorize
the execution and delivery by the MPT Parties of this Agreement and the
consummation of the transactions contemplated hereby. This Agreement has been
duly executed and delivered by the MPT Parties, and, assuming due and valid
authorization, execution and delivery hereof by the Ernest Health Parties, is a
valid and binding obligation of each of the MPT Parties, as the case may be,
enforceable against each of them in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles (regardless of whether enforcement is sought in a
proceeding at law or in equity). Notwithstanding the foregoing, the MPT Parties
make no representations or warranties regarding the enforceability of any of the
Financing Documents.

3.3 No Conflict. The execution and delivery by each of the MPT Parties of this
Agreement and each other Transaction Document to which any of the MPT Parties is
a party, and the consummation by the MPT Parties of the transactions
contemplated hereby and thereby in accordance with their respective terms, do
not (a) violate, conflict with or result in a default (whether after the giving
of notice, lapse of time or both) under, or give rise to a right of termination
of, any contract, agreement, permit, license, authorization or obligation to
which any of the MPT Parties is a party or by which any of the MPT Parties or
any of their respective assets are bound, (b) conflict with, or result in, any
violation of any provision of the certificate of formation, limited liability
company agreement or other organizational documents of any of the MPT Parties;
(c) violate or result in a violation of, or constitute a default under (whether
after the giving of notice, lapse of time or both), any provision of any law,
regulation or rule, or any order of, or any restriction imposed by, any court or
other governmental agency applicable to any of the MPT Parties, or (d) require
from any of the MPT Parties any notice to, declaration or filing with, or
consent or approval of any Governmental Body or other Person, except in the case
of clauses (a) and (c) of this Section 3.3 for any such conflicts, defaults,
violations, terminations and any waivers which, if not obtained, would not have
an MPT Material Adverse Effect.

3.4 Required Financing. Each of the MPT Parties have furnished to Ernest Health,
true, correct and complete copies of fully-executed commitment letters from MPT
Operating Partnership, L.P., a Delaware limited partnership (“MPT Operating
Partnership”), dated as of



--------------------------------------------------------------------------------

the date hereof (the “Commitment Letters”), pursuant to which MPT Operating
Partnership has committed, subject only to the terms and conditions set forth in
the Commitment Letters, to provide or cause to be provided equity and debt
financing to (a) the Affiliated MPT Property Companies (as defined in the Merger
Agreement) and the Affiliated MPT TRS Lender Companies (as defined in the Merger
Agreement) of up to an aggregate amount of $300,000,000, and (b) the MPT TRS
Entity of up to an aggregate amount of $96,500,000. Each of the Commitment
Letters are in full force and effect and have not been terminated as of the date
hereof. Upon receipt of funds in accordance with the Commitment Letters, the MPT
Parties, the Affiliated MPT Property Companies, and the Affiliated MPT TRS
Lender Companies will have at the Closing funds sufficient to consummate the
transactions contemplated by this Agreement, Merger Agreement, and any other
Transaction Document to which any of them is a party. The financings
contemplated by the Commitment Letters is not subject to any condition precedent
or other restriction or contingency limiting the availability of such financing
other than as expressly set forth in the Commitment Letters. Each of the MPT
Parties affirms that it is not a condition to Closing or any of its other
obligations under this Agreement, the Merger Agreement, or any other Transaction
Document to which any of them is a party that it obtain the financing
contemplated by the Commitment Letters or any other financing for or related to
any of the transactions contemplated by this Agreement, the Merger Agreement or
any other Transaction Document to which any of them or any of the Affiliated MPT
Property Companies or the Affiliated MPT TRS Lender Companies is a party.

3.5 Litigation. There is no Litigation, action, suit, proceeding, claim,
arbitration or investigation pending or, to the actual knowledge of the MPT
Parties, threatened in writing against any of the MPT Parties, nor are any of
the MPT Parties subject to any outstanding order, writ, judgment, injunction or
decree, in either case, which would (a) prevent, hinder or materially delay the
consummation of the Transactions or (b) otherwise prevent, hinder or materially
delay performance by any of the MPT Parties of any of their material obligations
under this Agreement.

3.6 Brokers. Except as set forth on Schedule 3.6, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission from any of the Ernest Health Parties in connection with the
Transactions based upon arrangements made by or on behalf of any of the MPT
Parties or any of their respective Affiliates.

3.7 Absence of Conduct; Undisclosed Liabilities. Prior to the date hereof, none
of the MPT Parties has engaged in any business, nor do either of them have any
liabilities or obligations, other than those related to or incurred in
connection with this Agreement, the Merger Agreement, or any other Transaction
Documents to which any of the MPT Parties is a party, and the transactions
contemplated hereby or thereby.

3.8 Inspection; No Other Representations. Each of the MPT Parties is an informed
and sophisticated Person, and has engaged expert advisors experienced in the
evaluation and acquisition and/or financing of companies such as the EHI
Subsidiaries as contemplated hereunder. Each of the MPT Parties has undertaken
such investigation and has been provided with and has evaluated such documents
and information as it has deemed necessary to enable it to make an informed and
intelligent decision with respect to the execution, delivery and performance of
this Agreement and the transactions contemplated hereby. The MPT Parties



--------------------------------------------------------------------------------

have received all materials relating to the business of the Ernest Health
Parties that they have requested and have been afforded the opportunity to
obtain any additional information necessary to verify the accuracy of any such
information or of any representation or warranty made by the Ernest Health
Parties hereunder or to otherwise evaluate the merits of the transactions
contemplated hereby. Without limiting the generality of the foregoing, each of
the MPT Parties acknowledges that (a) none of the Ernest Health Parties make any
representation or warranty with respect to (i) any projections, estimates or
budgets delivered to or made available to the MPT Parties of future revenues,
future results of operations (or any component thereof), future cash flows or
future financial condition (or any component thereof) of the Ernest Health
Parties or the future business and operations of any of the Ernest Health
Parties or (ii) any other information or documents made available or delivered
to the MPT Parties or their Representatives with respect to Ernest Health, the
EHI Subsidiaries or any of their respective businesses, assets, liabilities or
operations, except as expressly set forth in Section 2 of this Agreement, and
(b) none of the MPT Parties has relied or will rely upon any representation or
warranty except those representations or warranties set forth in Section 2
hereof, in negotiating, executing, delivering and performing this Agreement and
the transactions contemplated hereby.

4. PRE-CLOSING COVENANTS.

4.1 Conduct of Business Prior to Closing. Except as expressly provided or
permitted herein, as set forth on Schedule 4.1, as required by contract in
effect on the date hereof or by law, or as consented to in writing by the MPT
Parties, during the period commencing on the date of this Agreement and ending
at the Closing Date or the earlier termination of this Agreement, each of the
Ernest Health Parties shall (a) act and carry on its business in all material
respects in the Ordinary Course of Business and in compliance in all material
respects with all applicable laws and regulations and (b) use commercially
reasonable efforts to maintain and preserve its business organization, assets
and properties, to use commercially reasonable efforts to keep available the
services of each of their current officers and employees and to preserve their
present relationships with patients, suppliers and other Persons with which any
of the Ernest Health Parties has significant business relations. Without
limiting the generality of the foregoing, except as expressly provided or
permitted herein or as set forth on Schedule 4.1, or as required by contract in
effect on the date hereof or by law, from and after the date hereof until the
Closing Date or the earlier termination of this Agreement, none of the Ernest
Health Parties shall, directly or indirectly, do any of the following without
the prior written consent of the MPT Parties (which consent shall not be
unreasonably withheld or delayed):

(a) split, combine or reclassify any of its capital stock or equity interests or
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for shares of its capital stock, equity interests, or any
of its other securities;

(b) authorize for issuance, issue or sell or agree or commit to issue or sell
(whether through the issuance or granting of options, warrants, commitments,
subscriptions, rights to purchase or otherwise) any stock or equity interests of
any class or any other securities or equity equivalents (other than the issuance
of Common Shares upon the exercise of Options that are outstanding on the date
of this Agreement);



--------------------------------------------------------------------------------

(c) make any change to the Certificate of Incorporation or By-laws, or the
organizational or governing documents of the EHI Subsidiaries, terminate or
alter its legal existence and or business organization;

(d)(i) incur any Indebtedness, except for borrowings under Ernest Health’s
existing credit facilities, or guarantee any Indebtedness of another Person,
(ii) issue or sell any debt securities of any of the Ernest Health Parties,
guarantee any debt securities of another Person, or enter into any “keep well”
or other agreement to maintain any financial statement condition of another
Person, or (iii) make any loans, advances (other than advances to employees of
any of the Ernest Health Parties in the Ordinary Course of Business) or capital
contributions to, or investment in, any other Person, other than by the Ernest
Health Parties in any of Ernest Health’s direct or indirect wholly-owned
Subsidiaries;

(e) fail to pay or satisfy any Indebtedness when the same becomes due and
payable;

(f) knowingly waive, release, cancel, or assign any material rights or claims,
other than in the Ordinary Course of Business (including any material write-off
or other material compromise of any accounts receivable or other receivable of
Ernest Health or any of the EHI Subsidiaries); provided, however, that, for the
avoidance of doubt, Ernest Health shall not be prohibited from paying any
Indebtedness or any expenses in connection with the Merger and related
transactions);

(g) materially change accounting policies or procedures or Tax elections, except
as required by GAAP or applicable law;

(h)(i) materially increase the rates of direct compensation or bonus
compensation payable or to become payable to any officer, management level
employee, agent or consultant of Ernest Health or any of the EHI Subsidiaries,
except (A) in the Ordinary Course of Business, (B) in accordance with the
existing terms of contracts entered into prior to the date of this Agreement,
(C) for the acceleration of unvested Options and/or restricted stock as provided
for under the applicable incentive agreements, or (D) for bonuses payable to
senior management of Ernest Health in connection with the transactions
contemplated by this Agreement and the Merger Agreement which are approved by
the Ernest Health Board, or (ii) adopt any new Benefit Plan or materially amend
or modify any existing Benefit Plan;

(i)(i) merge with, enter into a consolidation with or otherwise acquire an
interest of the outstanding equity interests in any Person or acquire a
substantial portion of the assets or business of any Person (or any division or
line of business thereof), or (ii) otherwise acquire (including, through leases,
subleases and licenses of real, personal or intangible property) any material
assets, except, in the case of this clause (ii), in the Ordinary Course of
Business;

(j) sell, lease, license, pledge or otherwise dispose of or encumber (i) any
portion of the Real Property or (ii) any other material properties or assets of
Ernest Health or any of the EHI Subsidiaries other than with respect to the
items in clause (ii) above in the Ordinary Course of Business or in connection
with the disposition of obsolete properties or assets;

(k) fail to maintain any of the Insurance Policies in full force and effect;



--------------------------------------------------------------------------------

(l) amend or terminate (i) any Material Contract to which Ernest Health or any
of the EHI Subsidiaries is party, or (ii) any other Contract to which Ernest
Health or any of the EHI Subsidiaries is a party, except with respect to clauses
(i) and (ii) for terminations or amendments provided by the terms thereof or
with respect to clause (ii) only, except in the Ordinary Course of Business;

(m) settle or compromise any Litigation or other disputes (whether or not
commenced prior to the date of this Agreement) other than settlements or
compromises for Litigation or other disputes where the amount paid in settlement
or compromise does not exceed $100,000 individually or $500,000 in the aggregate
for all such Litigation or other disputes;

(n) terminate or materially and adversely modify its relationships with any
material suppliers, trade creditors or trade debtors, except in the Ordinary
Course of Business;

(o) make any capital expenditure or commitment for the acquisition of assets or
properties in excess of One Million One Hundred and Ninety Three Dollars
($1,193,000);

(p) terminate, amend or modify in any material respect any of the Tenant Leases,
Collateral Leases or the Ground Lease; or

(q) enter into any executory agreement, commitment or undertaking, whether in
writing or otherwise, to do any of the activities prohibited by the foregoing
provision, or permit any of its equity holders, directors, officers, members,
managers, partners, or Person or group of Persons possessing and/or exercising
similar authority to authorize the taking of, any action prohibited by the
foregoing provisions.

4.2 Repayment of Indebtedness and Release of Encumbrances. At or prior to the
Closing Date, the Ernest Health Parties shall cause (i) the repayment or release
of all mortgage loans or other borrowings secured by any of the Acquired Assets,
Financed Assets, or interests therein, including any defeasance or penalty
payments thereon, if applicable, and (ii) the release of all Encumbrances (other
than Permitted Encumbrances) on any of the Acquired Assets, Financed Assets, or
interests therein.

4.3 Insurance. The Ernest Health Parties will keep in full force and effect all
existing Insurance Policies which are presently in effect, subject to the
continuing availability of such insurance coverages on reasonable terms and
conditions; provided, however, that no such Insurance Policies shall be
voluntarily or consensually terminated by the Ernest Health Parties unless the
Ernest Health Parties provide the MPT Parties with thirty (30) days prior
written notice thereof.

4.4 Acts Affecting Real Property.

(a) None of the Ernest Health Parties shall perform any construction or remove
any improvements upon or about any Facility except as described on the attached
Schedule 4.4(a). For clarification and not in limitation of the foregoing, the
Parties acknowledge and agree that during the period commencing on December 2,
2011 and ending on the Closing Date (the “Project Expenditure Period”), the
Sellers and/or Borrowers, as applicable, will (or may), incur certain
obligations and/or expenditures with respect to the Properties (or proposed
properties)



--------------------------------------------------------------------------------

identified on Schedule 4.4(a) (the “Schedule 4.4 Projects”) which obligations
and/or expenditures may be incurred to, among other things, (i) acquire certain
land, buildings or other improvements and/or (ii) engage in certain capital and
other improvements (including both so-called hard costs and soft costs,
including costs of architects and other contractors directly relating to such
Properties (or proposed properties)) with respect to such Schedule 4.4 Projects.

(b) Schedule 4.4(b) lists all Contracts to which, as of the date hereof, any of
Ernest Health Parties or any of their respective Affiliates is a party with
respect to the obligations and/or expenditures in connection with the Schedule
4.4 Projects.

(c) The amount of all out-of-pocket expenditures made by the Ernest Health
Parties during the Project Expenditure Period with respect to the Schedule 4.4
Projects (collectively, the “Schedule 4.4 Project Expenditure Reimbursement
Amount”) shall be reimbursed to the applicable Sellers or Borrowers, as
applicable, at Closing pursuant to a dollar-for-dollar increase in the
Individual Purchase Price or the Individual Real Estate Loan Amount, as
applicable, payable by the Buyers or the Lenders, as applicable; provided,
however, that if such expenses are incurred by or on behalf of a new
wholly-owned subsidiary of Ernest Health, then the reimbursement shall be made
to such new subsidiary, and to the extent the expenditures by such new
subsidiary in connection with the Schedule 4.4 Projects are used to acquire
assets of a type that are described in the definition of Acquired Assets, then
such new subsidiary shall become a party to this Agreement as a “Seller” and
shall transfer its Acquired Assets to a buyer party designated by the MPT
Representative.

(d) Subject to Section 5.9, the applicable Seller shall convey any of the
Schedule 4.4 Projects relating to such Seller’s Acquired Assets to the
applicable Buyer at Closing as part of and included with such Acquired Assets.

(e) It is intended that the EHI Subsidiaries shall not incur any taxable gain
(or economic cost) in connection with the conveyance of the Schedule 4.4
Projects to MPT Parties hereunder, but shall receive on a dollar-for-dollar
basis as provided herein for all amounts incurred or realized by EHI
Subsidiaries in connection therewith.

4.5 Co-Located Operators. After the date hereof but prior to the Closing Date,
each of the Co-Located Operators shall become a party hereto by executing a
joinder to this Agreement, and shall be listed on Schedule 1 hereto together
with all other EHI Subsidiaries.

4.6 Mesquite Parking. After the date hereof, Ernest Health shall cause
Rehabilitation Hospital of Mesquite, LLC, a Delaware limited liability company
d/b/a Mesquite Rehab Institute, LLC, to use its commercially reasonable efforts
to obtain a collateral assignment, consent and/or estoppel, in each case in a
form mutually agreeable to the parties, from Mimosa Lane Baptist Church, Inc.,
landlord to that certain Lease Agreement for Vehicle Parking Spaces, dated
January 15, 2010.

5. ADDITIONAL AGREEMENTS.

5.1 [Intentionally Omitted]

5.2 Access to Information.



--------------------------------------------------------------------------------

(a) From and after the date hereof until the Closing Date or the earlier
termination of this Agreement, each of the Ernest Health Parties shall, and
shall cause each of their respective officers, employees and agents to (a) give
the MPT Parties and their Representatives reasonable access upon reasonable
notice and during times mutually convenient to the MPT Parties and senior
management of the Ernest Health Parties to the Facilities, properties,
employees, books and records of the Ernest Health Parties as from time to time
may be reasonably requested, (b) permit the MPT Parties and their
Representatives to make such inspections and to make copies of such books and
records as they may reasonably require, and (c) furnish the MPT Parties and
their Representatives with such financial and operating data as the MPT Parties
may from time to time reasonably request. Notwithstanding the foregoing, neither
Ernest Health nor any of the EHI Subsidiaries shall be required to provide
access to or to disclose information where such access or disclosure would
contravene any law, rule, regulation, order, judgment, decree, or binding
agreement entered into prior to the date of this Agreement or would reasonably
be expected to violate or result in a loss or impairment of any attorney-client
or work product privilege. The parties hereto will use commercially reasonable
efforts to make appropriate substitute disclosure arrangements under
circumstances in which the restrictions of the preceding sentence apply. Any
such investigation by the MPT Parties shall not unreasonably interfere with any
of the businesses or operations of the Ernest Health Parties. Notwithstanding
anything to the contrary in this Agreement, neither the MPT Parties nor their
Representatives shall have any contact whatsoever with respect to the Ernest
Health Parties or with respect to the transactions contemplated by this
Agreement with any partner, lender, lessor, vendor, customer, supplier, employee
or consultant of the Ernest Health Parties, except in consultation with Ernest
Health and then only with the express prior approval of Ernest Health, which
approval shall not be unreasonably withheld, conditioned or delayed. All
requests by the MPT Parties for access or information shall be submitted or
directed exclusively to an individual or individuals to be designated by Ernest
Health.

(b) The MPT Parties and their Representatives (including their designated
engineer, architects, surveyors and/or consultants) may, upon reasonable notice
and during times mutually convenient to the MPT Parties and senior management of
the Ernest Health Parties enter into and upon all or any portion of the Real
Property in order to investigate and assess, as the MPT Parties deem necessary
or appropriate in their sole and absolute discretion, any change to the
condition (including the structural and environmental condition) of the assets
and properties of any of the Ernest Health Parties occurring after the date
hereof; provided, however, that the MPT Parties shall indemnify, defend and hold
harmless the Ernest Health Parties from and against any and all loss, cost,
expense and/or liability of any kind or nature incurred by the Ernest Health
Parties as the result of any such investigation and/or assessment and provided
further that, in no event shall the MPT Parties and/or their Representatives
undertake any intrusive testing of any kind without the prior written consent of
the Ernest Health Parties. Each of the Ernest Health Parties shall cooperate
with the MPT Parties and their Representatives in conducting such investigation,
and shall allow the MPT Parties and their Representatives reasonable access to
the Real Property, the Facilities and the other assets and properties of the
Ernest Health Parties, together with permission to conduct such investigation,
and shall provide to the MPT Parties and their Representatives all reasonably
necessary information maintained by any of the Ernest Health Parties in
connection therewith.



--------------------------------------------------------------------------------

5.3 Confidentiality Agreement. The parties shall adhere to the terms and
conditions of that certain confidentiality agreement, by and between Ernest
Health, Medical Properties Trust, Inc., and MPT Operating Partnership, L.P.,
dated August 17, 2011 (the “Confidentiality Agreement”).

5.4 Third Party Consents and Regulatory Approvals. Subject to the terms and
conditions of this Agreement, each of the parties hereto will use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under this Agreement
and applicable laws and regulations to consummate the Transactions as soon as
practicable after the date hereof, including (i) preparing and filing, in
consultation with the other party and as promptly as practicable and advisable
after the date hereof, all documentation to effect all necessary applications,
notices, petitions and filings and to obtain as promptly as reasonably
practicable all consents, clearances, waivers, licenses, orders, registrations,
approvals, permits, Tax rulings and authorizations necessary to be obtained from
any third party and/or any Governmental Body (including, without limitation,
with respect to any change of control consent or notification requirements to
applicable federal and state healthcare regulatory agencies, if required) in
order to consummate the Transactions or any of the other transactions
contemplated by this Agreement and (ii) taking all reasonable steps as may be
necessary, proper or advisable to obtain all such consents, clearances, waivers,
licenses, orders, registrations, approvals, permits, Tax rulings and
authorizations.

5.5 Confidentiality; Press Releases. The Parties hereto will, and will cause
each of their Affiliates and Representatives to, maintain the confidentiality of
this Agreement. The parties agree that public announcements or press release, if
any, with respect to this Agreement or the transactions contemplated hereby
shall be mutually approved in advance by the Parties; provided, however, that,
notwithstanding any provision hereof or in the Confidentiality Agreement to the
contrary, a Party may, without the prior consent of the other Parties hereto,
may (i) issue or cause publication of any such press release or public
announcement to the extent that such party reasonably determines, after
consultation with outside legal counsel, such action to be required by law or by
the rules of any applicable self-regulatory organization (including, without
limitation, federal and state securities laws and the rules and regulations of
the NYSE or NASDAQ), in which event such Party will use its commercially
reasonable efforts to allow the other Parties hereto reasonable time to comment
on such press release or public announcement in advance of its issuance, and
(ii) disclose that it has entered into this Agreement and the other Transaction
Documents, and may provide and disclose information regarding this Agreement,
the Parties to this Agreement and the other Transaction Documents, the Real
Property, the Facilities, and the other assets and properties subject hereto and
thereto, and such additional information which such party may reasonably deem
necessary, to its proposed investors in connection with a public offering or
private offering of securities (including, without limitation, the offerings to
be conducted by Medical Properties Trust, Inc. in anticipation of the
transactions contemplated herein), or any current or prospective lenders with
respect to its financing, and to investors, analysts and other parties in
connection with earnings calls and other normal communications with investors,
analysts and other parties, or (iii) include any information in a prospectus,
prospectus supplement or other offering circular or memorandum in connection
with public or private capital raising or other activities undertaken by such
party. Notwithstanding the foregoing, nothing in this Section 5.5 shall prohibit
any holder of any of Ernest Health’s shares of capital stock or Options from
disclosing the terms of the Transactions and this Agreement to any investor in
such holder, in the ordinary course of such holder’s business.



--------------------------------------------------------------------------------

5.6 No Solicitations. None of the Ernest Health Parties will, and will not
permit any of their respective Representative to, directly or indirectly,
(i) discuss, negotiate, undertake, authorize, recommend, propose or enter into,
either as the proposed surviving, merged, acquiring or acquired corporation, any
transaction involving a merger, consolidation, business combination, purchase or
disposition of any amount of the assets of any of the Ernest Health Parties
(other than in the Ordinary Course of Business) or any capital stock or equity
interests of any of the Ernest Health Parties, or any other similar transaction
other than the transactions contemplated by this Agreement and the other
Transaction Documents (an “Acquisition Transaction”), (ii) knowingly facilitate,
encourage, solicit or initiate discussions, negotiations or submissions of
proposals or offers in respect of an Acquisition Transaction, (iii) furnish or
cause to be furnished to any Person or entity any information concerning the
business, operations, properties or assets of any of the Ernest Health Parties
in connection with an Acquisition Transaction, or (iv) otherwise cooperate in
any way with, or assist or participate in, facilitate or encourage, any effort
or attempt by any other Person or entity to do or seek any of the foregoing. The
Ernest Health Parties shall notify the MPT Parties immediately if any
discussions or negotiations are sought to be initiated any inquiry or proposal
is made, or any such information is requested with respect to any Acquisition
Transaction.

5.7 Further Action. Each of the Parties hereto shall use commercially reasonable
efforts to take or cause to be taken all appropriate action, do or cause to be
done all things necessary, proper or advisable and execute and deliver such
documents and other papers, as may be reasonably required or requested to carry
out the provisions of this Agreement and each of the other Transaction Documents
and consummate and make effective the transactions contemplated hereby and
thereby, but without in any manner limiting such party’s specific rights and
obligations set forth in this Agreement and the other Transaction Documents.

5.8 Other Actions by Parties. Without in any manner limiting any Party’s
specific rights and obligations set forth in this Agreement and the other
Transaction Documents, no party hereto shall take (and shall use commercially
reasonable efforts to cause its Affiliates not to take), directly or indirectly,
any action that would reasonably be expected to, individually or in the
aggregate, prevent, materially delay or materially impede the consummation of
the Transactions or the other transactions contemplated by this Agreement.

5.9 Schedule 4.4 Projects.

(a) The MPT Parties will fund the total development costs, including all hard
and soft costs, relating to the completion of the Schedule 4.4 Projects (the
“Total Development Costs”), upon the terms and conditions set forth in this
Section 5.9. Schedule 5.9(a) sets forth the estimated maximum projected Total
Developments Costs with respect to each of the Schedule 4.4 Projects, which
shall take into account any sums previously expended by the MPT Parties pursuant
to Section 4.4, such maximum amount as finally determined by mutual agreement of
the parties being referred to in each case as a “Cap.”



--------------------------------------------------------------------------------

(b) Prior to or as promptly as practicable following the Closing and as a
condition to the funding of the Schedule 4.4 Projects described herein, the
Parties will enter into a Funding and Development Agreement (subject to the
approval of the Board of Directors of Medical Properties Trust, Inc., in form
and substance which is reasonably satisfactory to the Parties, which will
provide for (i) the transfer to an MPT Party Affiliate identified by the MPT
Parties of all real property relating to each such Schedule 4.4 Project,
including land and existing improvements and all contracts to acquire same;
(ii) the agreement of such MPT Party Affiliate, subject to receipt of title,
survey and third party reports on such Schedule 4.4 Project reasonably
satisfactory to such MPT Party Affiliate, to fund the Total Development Costs
for each such Schedule 4.4 Project up to the Cap; (iii) the joint and several
responsibility of the Ernest Health Parties for all cost overruns and or change
orders from all plans and specifications submitted to the MPT Party Affiliate
and the requirement that all such change orders be subject to the prior written
approval of the MPT Party Affiliate in its sole discretion; (iv) the Ernest
Health Parties, together, with any developer, being jointly and severally
responsible for the oversight, supervision and timely completion of each such
Schedule 4.4 Project; (v) the construction of all improvements relating to such
Schedule 4.4 Project being pursuant to third party construction agreements with
architects, contractors, subcontractors and other third parties, which
construction and third parties and agreements are approved by the MPT Party
Affiliate in its reasonable discretion, and such contracts being collaterally
assigned to such MPT Party Affiliate; (vi) the MPT Party Affiliate being named
with respect to such Schedule 4.4 Project as an insured on all insurance
coverages and a beneficiary of all performance bonds (in for and substance
satisfactory to such MPT Party Affiliate in its reasonable discretion); and
(vii) the land and improvements relating to such Schedule 4.4 Project being
added to the Real Property Master Lease, with rent payable at the Lease Rate.
The provisions of this Section 5.9 shall survive the Closing.

6. CONDITIONS TO OBLIGATION TO CLOSE; DELIVERABLES; CLOSING MATTERS.

6.1 Conditions to the Obligations of Each Party to Effect the Transactions . The
respective obligations of the Parties to effect the Transactions are subject to
the fulfillment or waiver by written consent of the other Parties, where
permissible, at or prior to the Closing Date, of each of the following
conditions:

(a) [Intentionally Omitted].

(b) No Injunctions, Orders or Restraints; Illegality; Lawsuits. No preliminary
or permanent injunction or other order, decree or ruling issued by a court or
other Governmental Body of competent jurisdiction, and no statute, rule,
regulation or executive order promulgated or enacted by any governmental agency
of competent jurisdiction, shall be in effect which would have the effect of
(i) making the consummation of the Transactions illegal or (ii) otherwise
prohibiting the consummation of the Transactions. Further, there shall not have
been instituted in a court of competent jurisdiction by any creditor of Ernest
Health or any of the EHI Subsidiaries, any Governmental Body or any other third
party, any suit, action or proceeding to restrain, enjoin or invalidate the
transactions contemplated by this Agreement and the other Transaction Documents;
provided, however, that if any such suit, action or proceeding is so instituted,
then Ernest Health and the MPT Parties shall use their commercially reasonable
efforts to defend against the same and to take such other actions as may be
necessary or desirable to permit the transactions contemplated by this Agreement
and the other Transaction Documents to be consummated.



--------------------------------------------------------------------------------

(c) Merger Agreement. All conditions set forth in Sections 8.1, 8.2 and 8.3 of
the Merger Agreement shall have been satisfied or waived (other than those that
are to be satisfied or performed on the Closing Date and which are then capable
of being performed or satisfied).

(d) No Termination. None of the Parties shall have terminated this Agreement in
accordance with the provisions of Section 7.1 hereof.

6.2 Additional Conditions to Obligations of the MPT Parties. The obligations of
the MPT Parties to effect the Transactions are further subject to the
satisfaction of the following conditions, any one or more of which may be waived
in writing by the MPT Parties at or prior to the Closing Date:

(a) Representations and Warranties. The representations and warranties of the
Ernest Health Parties contained in this Agreement (without giving effect to any
limitation as to “materiality,” “Ernest Health Material Adverse Effect”, or
similar terms set forth therein) shall be true and correct in all respects
(i) as of the date of this Agreement and (ii) as of the Closing Date as though
made on the Closing Date, (except to the extent such representations and
warranties expressly relate to a specific date or are made as of the date
hereof, in which case such representations and warranties shall be true and
correct in all respects as of such date), in each case of clauses (i) and
(ii) above, without giving effect to the transactions contemplated by this
Agreement or any other Transaction Document, and except where the failure of
such representations and warranties (taken as a whole) to be so true and correct
has not had a Ernest Health Material Adverse Effect.

(b) Performance and Obligations of the Ernest Health Parties. The Ernest Health
Parties shall have performed or complied in all material respects with all
agreements and covenants required by this Agreement and the other Transaction
Documents to be performed or complied with by the Ernest Health Parties on or
prior to the Closing Date.

(c) Ernest Health Material Adverse Effect. Since the date of this Agreement, an
Ernest Health Material Adverse Effect shall not have occurred.

(d) Officer’s Certificates. Each of the MPT Parties shall have received
certificates in form and substance reasonably satisfactory to the MPT Parties
from each of the Ernest Health Parties, which is executed and delivered by their
respective Chief Executive Officer or Chief Financial Officer (or Persons
exercising similar authority), dated as of the Closing Date, (A) stating therein
that the conditions set forth in Sections 6.2(a), (b), and (c) have been
satisfied in all respects, (B) certifying, with respect to Ernest Health, as to
(1) the Certificate of Incorporation and By-Laws, each as in effect from the
date of this Agreement until the Closing Date, and (2) a copy of the votes and
authorizing resolutions of the Ernest Health Board and the Stockholder Written
Consent authorizing and approving the applicable matters contemplated hereunder
and under the other Transaction Documents, (C) certifying with respect to the
EHI Subsidiaries, as applicable, as to (1) such EHI Subsidiary’s articles or
certificate of incorporation, bylaws, operating agreements, limited liability
company agreements, partnership agreements,



--------------------------------------------------------------------------------

and other similar organizational and governing documents, each as in effect from
the date of this Agreement until the Closing Date and (2) a copy of the
applicable Subsidiaries’ Approvals and any other votes and authorizing
resolutions of the requisite number of directors, stockholders, members,
managers, partners or other Persons exercising similar authority authorizing and
approving the applicable matters contemplated hereunder and under the other
Transaction Documents, and (D) providing specimen signatures of the officers or
authorized agents of each of the Ernest Health Parties.

(e) Certificates of Existence and Good Standing. The MPT Parties shall have
received certificates of existence and good standing of the Ernest Health
Parties dated within twenty (20) days prior to the Closing Date from, as
applicable, the State of its incorporation or formation, and each other
jurisdiction in which the character of their respective properties or in which
the transaction of their respective businesses makes qualification as a foreign
entity necessary.

(f) Third-Party Consents. The Ernest Health Parties shall have delivered to the
MPT Parties written, consents or waivers in a form reasonably satisfactory to
the MPT Parties of the third parties to those contracts set forth on Schedule
6.2(f), and all such consents and waivers shall be in full force and effect.

(g) Approvals of Governmental Bodies. The Merger shall have been approved by the
Colorado Department of Public Health and Environment and JV Entity and MPT Aztec
Opco, LLC shall have received copies of all material notices sent thereto by or
on behalf of the Ernest Health Parties, and copies of all approvals and consents
received therefrom by the Ernest Health Parties.

(h) Additional Ernest Health Parties Deliverables.

(i) Closing Real Estate Documents. The Ernest Health Parties shall have executed
and delivered the Real Property Master Sublease Agreement as well as the
documents and instruments specified in this Section 6.2(h) and in Section 6.4
hereof.

(ii) Payoff Letters. The Ernest Health Parties shall have delivered or caused to
be delivered payoff letters in respect of all Indebtedness of the Ernest Health
Parties to be paid at Closing, including any principal, interest, fees or
penalties outstanding or accrued thereunder, in each case, as of the Closing
Date.

(iii) Documents Pursuant to the Merger Agreement. The Ernest Health Parties
shall have, and shall have caused each of their respective Affiliates to have,
executed and delivered to the MPT Parties and their respective Affiliates, as
applicable, all agreements, documents, instruments and certificates to be
executed and/or delivered by them pursuant to the Merger Agreement.

(iv) Assignments of Rents and Leases. The EHI Subsidiaries shall have executed
and delivered to the MPT Parties and their Affiliates an Assignment of Rents and
Leases in a form mutually agreed to by the parties with respect to all of their
Tenant Leases (and shall have used commercially reasonable



--------------------------------------------------------------------------------

efforts to obtain estoppels from the lessees thereunder), and which secure the
respective liabilities and obligations of each of the Ernest Health Parties
under the Real Property Master Sublease Agreement, the Real Estate Loan
Documents, the Acquisition Promissory Note, and the other Transaction Documents
(collectively, the “Assignments of Rents and Leases”).

(v) Guaranty by Ernest Health. Ernest Health shall have executed and delivered
to MPT Parties and their Affiliates a Guaranty substantially in the form
attached hereto as Exhibit E, which secures the respective liabilities and
obligations of each of the Ernest Health Parties under the Real Property Master
Sublease Agreement, the Real Estate Loan Documents, the Acquisition Promissory
Note, and the other Transaction Documents (the “Ernest Health Guaranty”).1

(vi) Guaranty by JV Entity. The JV Entity shall have executed and delivered to
the MPT Parties and their Affiliates a certain Guaranty substantially in the
form attached hereto as Exhibit F, which secures the respective liabilities and
obligations of each of the Ernest Health Parties under the Real Property Master
Sublease Agreement, the Real Estate Loan Documents, the Acquisition Promissory
Note, and the other Transaction Documents (the “JV Entity Guaranty”).

(vii) Guaranty by the EHI Subsidiaries. The EHI Subsidiaries shall have executed
and delivered to the MPT Parties and their Affiliates a Guaranty substantially
in the form attached hereto as Exhibit G, which secures the respective
liabilities and obligations of each of the Ernest Health Parties under the Real
Property Master Sublease Agreement, the Real Estate Loan Documents, the
Acquisition Promissory Note, and the other Transaction Documents (the “EHI
Subsidiaries’ Guaranty”).

(viii) Security Agreement. The EHI Subsidiaries shall have executed and
delivered to the MPT Parties and their Affiliates a Security Agreement
substantially in the form attached hereto as Exhibit H, which secures the
respective liabilities and obligations of each of the Ernest Health Parties
under the Real Property Master Sublease Agreement, the Real Estate Loan
Documents, the Acquisition Promissory Note, and the other Transaction Documents
(the “Security Agreement”).

(ix) Pledge Agreement by Ernest Health. Ernest Health shall have executed and
delivered to the MPT Parties and their Affiliates a certain Pledge Agreement
substantially in the form attached hereto as Exhibit I, pursuant to which Ernest
Health pledges all of its direct and indirect equity interests in the EHI
Subsidiaries to the MPT Parties and their Affiliates in order to secure the
respective liabilities and obligations of each of the Ernest Health Parties
under the Real Property Master Sublease Agreement, the Real Estate Loan
Documents, the Acquisition Promissory Note, and the other Transaction Documents
(the “Ernest Health Pledge Agreement”).

 

 

1 

Conditions to be revised if parties agree to forms of agreements at signing.



--------------------------------------------------------------------------------

(x) Pledge Agreement by JV Entity. The JV Entity shall have executed and
delivered to the MPT Parties and their Affiliates a certain Pledge Agreement
substantially in the form attached hereto as Exhibit J, pursuant to which JV
Entity pledges all of its shares of stock in Ernest Health to the MPT Parties
and their respective Affiliates in order to secure the respective liabilities
and obligations of each of the Ernest Health Parties under the Real Property
Master Sublease Agreement, the Real Estate Loan Documents, the Acquisition
Promissory Note, and the other Transaction Documents (the “JV Entity Pledge
Agreement”).

(xi) Noncompetition Agreements. The JV Entity, the Management Company, and
Ernest Health shall have executed and delivered to the MPT Parties and their
Affiliates certain Noncompetition Agreements substantially in the form attached
hereto as Exhibit K (collectively, the “Noncompetition Agreements”).

(xii) Ground Lease. Elkhorn, LLC shall have executed and delivered to the
applicable MPT Party an Assignment of Ground Lease, together with a consent
and/or estoppel of Natrona County, Wyoming, as landlord of such Ground Lease in
a form mutually agreeable to the parties (the “Collateral Assignment”).

(xiii) Title Commitments and Surveys. The MPT Parties shall have received the
Title Commitments and Surveys for the Real Property substantially in the form
received by the MPT Parties as of the date hereof (it being acknowledged that
the inclusion of any additional Permitted Encumbrances shall not cause (or be
deemed to cause) a failure of this condition).

(xiv) Lease Amendments. The applicable Ernest Health Parties shall have amended
those certain Affiliate leases listed and described on Schedule 6.2(h)(xiv) and
the lease memoranda related thereto and shall have delivered to the MPT Parties
evidence of such amendment, in form and substance reasonably satisfactory to the
MPT Parties.

(xv) Environmental Indemnification Agreements. The Ernest Health Parties shall
have executed and delivered to the MPT Parties Environmental Indemnification
Agreements substantially in the form attached hereto as Exhibit L (the
“Environmental Indemnities”).

(xvi) Management Subordination. The Ernest Health Parties shall have delivered
to the MPT Parties a Management Subordination Agreement substantially in the
form attached hereto as Exhibit M (the “Management Subordination”).

(xvii) Closing Statement. The Ernest Health Parties shall have executed and
delivered to the MPT Parties a Closing Statement regarding the transactions
contemplated herein, and which in form and substance mutually satisfactory to
the parties (the “Closing Statement”).



--------------------------------------------------------------------------------

6.3 Additional Conditions to Obligations of the Ernest Health Parties. The
obligation of the Ernest Health Parties to effect the Transactions is further
subject to the satisfaction of the following conditions, any one or more of
which may be waived in writing by Ernest Health at or prior to the Closing Date:

(a) Representations and Warranties. Each of the representations and warranties
of the MPT Parties contained in this Agreement (without giving effect to any
limitation as to “materiality” or “MPT Material Adverse Effect” or similar terms
set forth therein) shall be true and correct in all respects as of the date when
made and as of the Closing Date as though made on the Closing Date (except to
the extent such representations and warranties expressly relate to a specific
date or as of the date hereof, in which case such representations and warranties
shall be true and correct in all material respects as of such date), subject to
changes permitted by this Agreement or any other Transaction Document, except
where the failure of such representations and warranties (taken as a whole) to
be so true and correct has not had a MPT Material Adverse Effect.

(b) Performance of Obligations of the MPT Parties. Each of the MPT Parties shall
have performed or complied in all material respects with all agreements and
covenants required by this Agreement and the other Transaction Documents to be
performed or complied with by it on or prior to the Closing Date.

(c) Officer’s Certificate. The Ernest Health Parties shall have received a
certificate executed and delivered by the Chief Executive Officer, Chief
Financial Officer, or Chief Operating Officer of each of the MPT Parties (or
their parent entities), dated as of the Closing Date, stating therein that the
conditions set forth in Sections 6.3(a) and (b) have been satisfied and which
shall include a copy of the resolutions of the MPT Parties’ members, authorizing
the transactions contemplated herein, the execution and delivery of all
documents required to effectuate such, and designating the officers or managers
of the MPT Parties who are authorized to execute and deliver such documents on
behalf of the MPT Parties, together with a Certificate of Incumbency with
respect to such officers or managers.

(d) Additional Buyer and MergerCo Deliverables.

(i) Closing Real Estate Documents. The MPT Parties shall have executed and
delivered the Leasing Documents as well as the documents and instruments
described in this Section 6.3(d) and specified in Section 6.4 hereof.

(ii) Documents Pursuant to the Merger Agreement. The MPT Parties shall have, and
shall have caused their respective Affiliates to have, executed and delivered to
Ernest Health Parties and each of their respective Affiliates, as applicable,
all agreements, documents, instruments and certificates to be executed and
delivered by them pursuant to the Merger Agreement.

(iii) Other Ancillary Documents. As applicable, the MPT Parties and each of
their respective Affiliates shall have executed and delivered, as applicable,
the



--------------------------------------------------------------------------------

Assignments of Rents and Leases, the JV Entity Guaranty, the EHI Subsidiaries’
Guaranty, the Ernest Health Guaranty, the Security Agreement, the JV Entity
Pledge Agreement, Ernest Health Pledge Agreement, the Noncompetition Agreements,
the Collateral Assignment, Environmental Indemnities, Management Subordination
and the Closing Statement.

6.4 Closing Documents.

(a) At Closing, the applicable Ernest Health Parties shall execute and deliver
to the applicable MPT Parties the following documents necessary to consummate
the transactions contemplated hereunder:

With respect to Acquired Assets:

(i) One or more Special Warranty Deeds (the “Deeds”) in recordable form
conveying to the applicable Buyer title to the applicable Owned Real Property
subject only to the Permitted Encumbrances in a form mutually agreeable to the
parties.

(ii) One or more Bills of Sale conveying the applicable property as described in
Sections 1.1(c), (d) and (e), to the applicable Buyers subject only to the
Permitted Encumbrances, substantially in the form attached hereto as Exhibit N.

(iii) An assignment to MPT of Casper, LLC, a Delaware limited liability company,
of the Ground Lease substantially in the form attached hereto as Exhibit O,
together with an amendment to the lease memorandum relating thereto and a
consent and estoppel from the landlord thereof (the “Ground Lease Documents”).

(iv) To the extent possessed by Sellers, an original of all certificates of
occupancy for the applicable Property.

(v) Drawings, plans and specifications and maintenance and warranty manuals for
the applicable Real Property, if any, that are in the possession or control of
any of the Ernest Health Parties.

(vi) A FIRPTA certificate stating that each Seller is not a non-U.S. person.

(vii) An affidavit of payment of applicable sales and related Taxes;

(viii) a certified list of all Tenant Leases and Collateral Leases, in form and
substance reasonably satisfactory to the Parties; and

(ix) such other documents and instruments reasonably and customarily required by
the Title Company, provided that the same do not impose any liability on the
Ernest Health Parties.

With respect to Financed Assets:



--------------------------------------------------------------------------------

(i) The Real Estate Loan Agreement and the other Real Estate Loan Documents; and

(ii) such other documents and instruments reasonably and customarily required by
the Title Company, provided that the same do not impose any liability on the
Ernest Health Parties.

(b) At Closing, the MPT Parties, as applicable, will execute and/or deliver to
the Ernest Health Parties, as applicable, all amounts and documents necessary to
consummate the transactions contemplated hereunder including, without
limitation, the following with respect to the Acquired Assets and/or the
Financed Assets, as applicable:

(i) The aggregate Purchase Price and the aggregate Real Estate Loan Amount, all
in immediately available funds; and

(ii) Any of the Ground Lease Documents to which any MPT Party is a party.

(c) At Closing, the Parties shall execute and deliver the following with respect
to the applicable Real Property being conveyed:

(i) Real estate transfer declarations required by the states, counties and
municipalities in which the applicable Property is located;

(ii) A memorandum of Lease in form and substance reasonably satisfactory to the
Parties; and

(iii) Any other documents mutually agreed to by the Parties.

(d) At Closing, Borrower and Lender shall execute and deliver the following with
respect to the applicable Property or Properties being financed:

(i) All documents required by the states, counties and municipalities in which
the applicable Real Property is located;

(ii) Any other documents mutually agreed to by the Parties.

6.5 Closing Cost Allocations and Prorations.

(a) Except as expressly provided in this Section 6.5, each Party shall be
responsible for its attorneys’ and other professional fees and costs incurred by
it in connection with this Agreement and the transactions contemplated hereby.

(b) MPT Parties shall pay the costs of the Title Insurance and the Survey,
inspection, investigation and testing costs, and shall also pay all of the costs
of recording the Deeds and the Mortgages, and any other instruments documenting
conveyance and/or encumbrance of the Acquired Assets and/or the Financed Assets,
as applicable, all recording and filing fees, all documentary stamps, transfer
and all other taxes payable upon recordation of the Deeds and Mortgages.



--------------------------------------------------------------------------------

7. TERMINATION.

7.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date, as follows:

(a) by the written consent of any of MPT Parties and Ernest Health;

(b) by either Ernest Health, on the one hand, or the MPT Parties, on the other
hand, by written notice to the other if any Governmental Body of competent
jurisdiction shall have issued an injunction or taken any other action (which
injunction or other action the parties hereto shall use commercially reasonable
efforts to lift) that permanently restrains, enjoins or otherwise prohibits the
consummation of the Transaction, and such injunction shall have become final and
non-appealable;

(c) by either Ernest Health, on the one hand, or the MPT Parties, on the other
hand, by written notice to the other, if the consummation of the Transactions
shall not have occurred on or before May 1, 2012 (the “Termination Date”);
provided, however, that the right to terminate the Agreement pursuant to this
Section 7.1(c) shall not be available to any party whose failure to comply with
any provision of this Agreement has been the cause of, or resulted in, the
failure of the Transactions to close on or before such date;

(d) by Ernest Health, if none of the Ernest Health Parties are then in material
breach of any term of this Agreement, upon written notice to the MPT Parties if
there occurs a breach of any representation, warranty or covenant of any of the
MPT Parties contained in this Agreement, such that the conditions set forth in
Section 6.1 or Section 6.3 cannot be satisfied or cured prior to the Termination
Date; provided, however, that such breach is either not capable of being cured
or has not been cured within thirty (30) days after the giving of notice thereof
by Ernest Health to the MPT Parties;

(e) by any of the MPT Parties, if none of the MPT Parties is then in material
breach of any term of this Agreement, upon written notice to Ernest Health if
there occurs a breach of any representation, warranty or covenant of any of the
Ernest Health Parties contained in this Agreement, such that the conditions set
forth in Section 6.1 or Section 6.2 cannot be satisfied or cured prior to the
Termination Date; provided, however, that such breach is not capable of being
cured or has not been cured within thirty (30) days after the giving of notice
thereof by the MPT Parties to Ernest Health.

7.2 Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 7.1, this Agreement shall forthwith become null and void and
have no effect, without any liability on the part of the MPT Parties, the Ernest
Health Parties, or any of their respective directors, officers, employees,
partners, managers, members or stockholders, and all rights and obligations of
any party hereto shall cease, except that the provisions contained in, and the
definitions pertaining to, Section 5.3, Section 5.5, this Section 7.2 and
Article IX shall survive the termination of this Agreement; provided, however,
that notwithstanding the foregoing, no party shall be relieved or released from
any liabilities or damages arising out of its wrongful repudiation, termination
or intentional and knowing breach by such party of a representation, warranty or
covenant prior to such termination.



--------------------------------------------------------------------------------

8. REPRESENTATIVES OF PARTIES.

8.1 Ernest Health Parties. Each of the Ernest Health Parties hereby appoints
Ernest Health as their duly authorized agent and representative (the “Ernest
Health Parties’ Representative”) to take all actions and enforce all rights of
the Ernest Health Parties under this Agreement, including, without limitation,
(i) giving and receiving any notice or instruction permitted or required under
this Agreement; (ii) interpreting all of the terms and provisions of this
Agreement; (iii) authorizing payments or obtaining reimbursement as may be
provided for herein; (iv) consenting to, compromising or settling all disputes
with the MPT Parties under this Agreement; (v) conducting negotiations and
dealing with the MPT Parties under this Agreement; and (vi) taking any other
actions on behalf of the Ernest Health Parties relating to the Ernest Health
Parties’ rights, claims, duties and obligations under this Agreement. In the
performance of the MPT Parties’ duties and obligations hereunder, the MPT
Parties shall be authorized and permitted to correspond and transact with Ernest
Health Parties’ Representative on behalf of all the Ernest Health Parties and
shall be entitled to rely upon any document or instrument executed and delivered
by the Ernest Health Parties’ Representative.

8.2 MPT Parties. The MPT Parties hereby appoint MPT of Loveland, LLC as their
duly authorized agent and representative (the “MPT Representative”) to take all
actions and enforce all rights of the MPT Parties under this Agreement,
including, without limitation, (i) giving and receiving any notice or
instruction permitted or required under this Agreement; (ii) interpreting all of
the terms and provisions of this Agreement; (iii) authorizing payments or
obtaining reimbursement as may be provided for herein; (iv) consenting to,
compromising or settling all disputes with the Ernest Health Parties under this
Agreement; (v) conducting negotiations and dealing with the Ernest Health
Parties under this Agreement; and (vi) taking any other actions on behalf of the
MPT Parties relating to the MPT Parties’ rights, claims, duties and obligations
under this Agreement. In the performance of the Ernest Health Parties duties and
obligations hereunder, the Ernest Health Parties shall be authorized and
permitted to correspond and transact with the MPT Representative on behalf of
all the MPT Parties and shall be entitled to rely upon any document or
instrument executed and delivered by the MPT Representative.

9. GENERAL PROVISIONS.

9.1 Notices. All notices, requests, claims, demands and other communications
under this Agreement will be in writing and will be deemed given if delivered
personally, sent by overnight courier (providing proof of delivery) or via
facsimile (providing proof of receipt) to the parties at the following addresses
(or at such other address for a party as specified by like notice):



--------------------------------------------------------------------------------

If to the Ernest Health Parties, to:

Ernest Health, Inc.

7770 Jefferson Street, NE, Suite 320

Albuquerque, NM 87109

Attn: Keith Longson

Facsimile: (505) 856-6800

and

Ferrer Freeman & Company, LLC

10 Glenville Street

Greenwich, CT 06831

Attn: David Freeman

Facsimile: (203) 532-8016

with copy to:

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attn: Stuart L. Rosenthal, Esq.

Facsimile: (212) 355-3333

If to the MPT Parties, to:

c/o MPT Operating Partnership, L.P.

1000 Urban Center Drive, Suite 501

Birmingham, Alabama 35242

Attn: Legal Department

Phone: (205) 969-3755

Facsimile: (205) 969-3756

with copy to:

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

1600 Wells Fargo Tower

420 Twentieth Street North

Birmingham, Alabama 35203

Attn: Thomas O. Kolb, Esq.

Phone: (205) 250-8321

Facsimile: (205) 322-8007

9.2 Disclosure Schedules. Certain information set forth in the schedules to this
Agreement (as may be amended from time to time by a Schedule Supplement, the
“Schedules”) is included solely for informational purposes and may not be
required to be disclosed pursuant to



--------------------------------------------------------------------------------

this Agreement. The disclosure of any information shall not be deemed to
constitute an acknowledgment that such information is required to be disclosed
in connection with the representations and warranties made by the MPT Parties or
the Ernest Health Parties, as applicable, in this Agreement or that such
information is material, nor shall such information be deemed to establish a
standard of materiality, nor shall it be deemed an admission of any liability
of, or concession as to any defense available to, MPT Parties or the Ernest
Health Parties, or their respective Affiliates, as applicable. The section
number headings in the Schedules correspond to the section numbers in this
Agreement and any information disclosed in any section of the Schedules shall be
deemed to be disclosed and incorporated into any other section of the Schedules
where the relevance of such disclosure is reasonably apparent on its face,
whether or not there is a schedule reference in such other section; provided,
however, that the parties shall use their reasonable efforts to include such
applicable schedule cross-references in each of the Schedules regardless of
whether the relevance of such disclose is reasonable apparent of its face. From
the date of this Agreement until the Closing Date, (a) the Ernest Health Parties
shall amend and/or supplement the Schedules to reflect (i) any deficiencies or
inaccuracies in such Schedule arising out of circumstances or matters occurred
or existed at or prior to the date hereof, and (ii) any deficiencies or
inaccuracies in such Schedule arising out of circumstances or matters which
first occurred or arose after the date of hereof, where such deficiency or
inaccuracy would cause a failure of any condition set forth in Section 6.1 or
Section 6.2, and (b) the Ernest Health Parties may amend and/or supplement the
Schedules with respect to any other matter that, if existing or occurring at or
prior to the date hereof, would have been required to be set forth or described
on such a Schedule or that is necessary to complete or correct any information
in any representation or warranty contained in any of such Schedules (any such
amendment or supplement, a “Schedule Supplement”); provided, that, no additions,
changes, or disclosures contained in any Schedule Supplement shall be deemed to
cure any breach or inaccuracy of a representation or warranty, covenant or
agreement or to satisfy any condition unless otherwise agreed to in writing by
the MPT Parties or be considered for purposes of establishing whether or not the
closing conditions set forth in Section 6.1 or Section 6.2 have been satisfied.

9.3 Assignment. Except as expressly permitted by the terms hereof, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the parties hereto without the prior written consent of the
other parties; provided, however, that the MPT Parties may assign their
respective rights, interests or obligations to any Person, provided no such an
arrangement shall release any such MPT Party from its obligations hereunder.

9.4 Severability. If any provision of this Agreement, or the application thereof
to any Person or circumstance is held invalid or unenforceable, the remainder of
this Agreement, and the application of such provision to other Persons or
circumstances, shall not be affected thereby, and to such end, the provisions of
this Agreement are agreed to be severable.

9.5 Interpretation. When a reference is made in this Agreement to an Article,
Section, Schedule or Exhibit, such reference will be to an Article or Section
of, or a Schedule or Exhibit to, this Agreement unless otherwise indicated. The
table of contents and headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they will be deemed to be followed by the words



--------------------------------------------------------------------------------

“without limitation.” The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement will refer to this Agreement as a
whole and not to any particular provision of this Agreement. All terms used
herein with initial capital letters have the meanings ascribed to them herein
and all terms defined in this Agreement will have such defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein. The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term. Any
agreement, instrument or statute defined or referred to herein, or in any
agreement or instrument that is referred to herein, means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns. As used
herein, the terms “provided to”, “delivered”, “made available to” and terms of
similar import shall mean, with respect to any documents or information
provided, delivered or made available by Ernest Health or any of the EHI
Subsidiaries, or any of their respective Affiliates or Representatives) to the
MPT Parties, or any of their respective Representatives or Affiliates, all
documents and information provided, delivered, or made available in any form and
by any means, including, without limitation, by posting to any virtual data room
established by or on behalf of Ernest Health and to which the MPT Parties and/or
any of their respective Representatives or Affiliates has been granted access.

9.6 Fees and Expenses. Except as otherwise set forth in this Agreement, whether
or not the Transactions are consummated, each of the MPT Parties, on the one
hand, and the Ernest Health Parties, on the other hand, shall bear its own
expenses in connection with the negotiation and the consummation of the
transactions contemplated by this Agreement and each other Transaction Document.

9.7 Choice of Law. All disputes, claims or controversies arising out of or
relating to this Agreement, or the negotiation, validity or performance of this
Agreement, or the transactions contemplated hereby shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
its rules of conflict of laws.

9.8 Service of Process; Venue. For purposes of this Agreement, each of the
parties hereto hereby (i) consents to service of process in any legal action,
suit or proceeding among the parties to this Agreement arising in whole or in
part under or in connection with the negotiation, execution and performance of
this Agreement in any manner permitted by Delaware law, (ii) agrees that service
of process made in accordance with this Section 9.8 or made by registered or
certified mail, return receipt requested, at its address specified pursuant to
Section 9.1, will constitute good and valid service of process in any such legal
action, suit or proceeding and (iii) waives and agrees not to assert (by way of
motion, as a defense, or otherwise) in any such legal action, suit or proceeding
any claim that service of process made in accordance with clause (i) or
(ii) does not constitute good and valid service of process. Each of the parties
hereto (a) consents to submit itself to the exclusive personal jurisdiction of
the Delaware Court of Chancery, New Castle County, or if that court does not
have jurisdiction, a federal court sitting in the State of Delaware in any
action or proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, (b) agrees that all claims in
respect of



--------------------------------------------------------------------------------

such action or proceeding may be heard and determined in any such court,
(c) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court, and (d) agrees not to
bring any action or proceeding arising out of or relating to this Agreement or
any of the transactions contemplated by this Agreement in any other court. Each
of the parties hereto waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety
or other security that might be required of any other party with respect
thereto.

9.9 Specific Performance and Remedies.

(a) The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed by them in
accordance with the terms hereof or were otherwise breached and that each party
hereto shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically the provisions of
this Agreement (without any requirement to post any bond or other security in
connection with seeking such relief), in addition to any other remedy at law or
equity, exclusively in the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or, if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware). The parties hereto agree not to
raise any objections to the availability of the equitable remedy of specific
performance to prevent or restrain breaches of this Agreement by the Ernest
Health Parties, on the one hand, and to prevent or restrain breaches of this
Agreement by the MPT Parties, on the other hand, and to specifically enforce the
terms and provisions of this Agreement to prevent breaches or threatened
breaches of, or to enforce compliance with, the covenants and obligations of the
parties under this Agreement. Each of the parties hereto hereby irrevocably
submits with regard to any such action or proceeding relating to this
Section 9.9, for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Section 9.9 in any court
other than the aforesaid courts. For purposes of this Section 9.9, each of the
parties hereto hereby consents to service of process in accordance with the
terms of Section 9.8 of this Agreement.

(b) If the Closing shall not have occurred because of a breach by any of the
parties of their respective obligations under this Agreement and all of the
conditions to such parties’ obligations as set forth in Article 6 have either
been satisfied or previously waived (or would have been satisfied or are capable
of being satisfied but for such breach of such parties’ respective obligations
under this Agreement), then the non-breaching parties shall have the right to a
court order specifically enforcing the provisions of this Agreement to which
such breach applies and, in any event, to specifically force the Closing to
occur. If any of the non-breaching parties brings any action to enforce
specifically the performance of the terms and provisions of this Agreement by
the breaching parties, the Termination Date shall automatically be extended by
(x) the amount of time during which such action is pending, plus twenty
(20) Business Days or (y) such other time period established by the Delaware
court presiding over such action.

9.10 Amendment. This Agreement may be amended by the parties hereto by an
instrument in writing signed on behalf of each of the parties hereto at any
time; provided, however, that after the execution of the Stockholder Written
Consent, no amendment shall be made that by law requires further approval by the
holders of the shares of the capital stock of Ernest Health without obtaining
such requisite approval.



--------------------------------------------------------------------------------

9.11 Extension; Waiver. At any time prior to the Closing Date, the parties
hereto may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered pursuant hereto and
(c) waive compliance by the other party with any of the agreements or conditions
contained herein. Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in a written instrument
signed on behalf of the party against which such waiver or extension is to be
enforced. Waiver of any term or condition of this Agreement by a party shall not
be construed as a waiver of any subsequent breach or waiver of the same term or
condition by such party, or a waiver of any other term or condition of this
Agreement by such party.

9.12 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT ANY SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY IN CONNECTION
WITH SUCH AGREEMENTS.

9.13 No Survival.

(a) The representations and warranties of the parties set forth in this
Agreement shall terminate as of the Closing, other than the representations and
warranties of the Ernest Health Parties in Sections 2.1(b), 2.3(c), and
2.4(a)(ii), and the representations and warranties of the MPT Parties in
Sections 3.2 and 3.3(b), each of which shall survive indefinitely.

(b) The FFC Funds hereby join in this Agreement for the purpose of making to the
Buyer and MergerCo all of the representations and warranties set forth in
Sections 2.1(b), 2.3(c), and 2.4(a)(ii) hereof, each of which shall survive
indefinitely. The FFC Funds shall be jointly and severally liable for any Losses
arising out of any breach of any of the representations and warranties made in
such sections, including, without limitation, with respect to all reasonably
attorney fees incurred by any of the MPT Parties or their respective Affiliates
in connection therewith.

9.14 Mutual Drafting. The parties hereto are sophisticated and have been
represented by attorneys throughout the transactions contemplated hereby who
have carefully negotiated the provisions hereof. As a consequence, the parties
do not intend that the presumptions of laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Agreement or any agreement or instrument executed in
connection herewith, and therefore waive their effects.



--------------------------------------------------------------------------------

9.15 Exhibits within Exhibits. All exhibits or schedules referenced within any
of the Exhibits attached hereto, which are not otherwise attached in an agreed
upon form to such Exhibit, this Agreement, or the Merger Agreement, shall be
mutually agreed to by the parties.

9.16 Miscellaneous. This Agreement, together with the Schedules and Exhibits
hereto, and any documents executed by the parties simultaneously herewith or
pursuant thereto, constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, written and oral, among the parties with respect to the subject
matter hereof, other than the Confidentiality Agreement, which shall survive the
execution of this Agreement and any termination of this Agreement. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns and, except as expressly set forth
herein, is not intended to confer upon any other Person any rights or remedies
hereunder. This Agreement may be executed in counterparts, all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart. This Agreement may be executed and delivered by facsimile or “PDF”
transmission.

[Remainder of this page intentionally blank; Signature pages follow.]



--------------------------------------------------------------------------------

LIST OF ANNEX AND EXHIBITS

 

Annex A    Defined Terms Exhibit A-1    Legal Description of Owned Land Exhibit
A-2    Legal Description of Wyoming Leased Land Exhibit B    Form of Real
Property Master Lease Agreement Exhibit C    Form of Real Property Master
Sublease Agreement Exhibit D    Form of Real Estate Loan Agreement Exhibit E   
Form of Ernest Health Guaranty Exhibit F    Form of JV Entity Guaranty Exhibit G
   Form of EHI Subsidiaries’ Guaranty Exhibit H    Form of Security Agreement
Exhibit I    Form of Ernest Health Pledge Agreement Exhibit J    Form of JV
Pledge Agreement Exhibit K    Form of Noncompetition Agreements Exhibit L   
Form of Environmental Indemnities Exhibit M    Subordination of Management
Agreement Exhibit N    Form of Bill of Sale Exhibit O    Form of the Ground
Lease Documents



--------------------------------------------------------------------------------

ANNEX A

DEFINED TERMS

The following terms (whether or not capitalized and whether used in the singular
or plural) shall have the following meanings as used in this Agreement:

“Acquired Assets” shall have the meaning set forth in Section 1.1.

“Acquisition Promissory Note” means that certain Promissory Note to be made by
Mergerco in favor of the MPT TRS Entity (as the same may be amended, modified or
restated), which shall evidence a loan by the MPT TRS Entity to MergerCo in the
principal amount of Ninety-Three Million Two Hundred Thousand and 00/100 Dollars
($93,200,000.00), the proceeds of which shall be used to satisfy the obligations
of the JV Entity and MergerCo set forth in the Merger Agreement;

“Acquisition Transaction” shall have the meaning as set forth in Section 5.6.

“Affiliate” of any Person shall mean another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person.

“Agreement” shall have the meaning set forth in the preamble of this Agreement.

“Assignments of Rents and Leases” shall have the meaning as set forth in
Section 6.2(h)(iv).

“Base Balance Sheet” shall have the meaning as set forth in Section 2.5(a)(ii).

“Benefit Plans” shall have the meaning as set forth in Section 2.10(a).

“Borrowers” shall have the meaning set forth in the preamble of this Agreement.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York, or the office of the Secretary of
State of the State of Delaware, are authorized or required by law to close.

“Business Employees” shall have the meaning set forth in Section 2.11(a).

“Buyers” shall have the meaning set forth in the preamble of this Agreement.

“By-laws” shall have the meaning as set forth in Section 2.1(a).

“Cap” shall have the meaning set forth in Section 5.9(a).

“Certificate of Incorporation” shall have the meaning as set forth in
Section 2.1(a).

“CIT Loan” shall have the meaning set forth in the recitals of this Agreement.



--------------------------------------------------------------------------------

“Closing” shall have the meaning set forth in Section 1.6.

“Closing Date” shall have the meaning set forth in Section 1.6.

“Closing Statement” shall have the meaning as set forth in Section 6.2(h)(xvii).

“Code” means Internal Revenue Code of 1986, as amended.

“Collateral Assignment” shall have the meaning set forth in Section 6.2(h)(xii).

“Collateral Leases” shall have the meaning set forth in Section 1.2(g).

“Co-Located Operators” shall refer to (i) Advanced Care Hospital of Southern New
Mexico, LLC, a Delaware limited liability company, located at 4441 East Lohman
Avenue, Las Cruces, New Mexico 88011, (ii) Advanced Care Hospital of Northern
Colorado, LLC, a Delaware limited liability company, located at 4401A Union
Street, Johnston, Colorado 80534, and (iii) Rehabilitation Hospital of Mesquite,
LLC, a Delaware limited liability company d/b/a Mesquite Rehab Institute, LLC,
located at 1024 North Galloway Avenue, Mesquite, Texas 75149.

“Commitment Letters” shall have the meaning set forth in Section 3.4.

“Common Share” shall mean a share of Ernest Health’s Common Stock.

“Common Stock” shall mean Ernest Health’s Common Stock, par value $.01 per
share. As used herein, “Common Stock” shall include any shares of Common Stock
that have been issued by Ernest Health to Person(s) pursuant to restricted stock
or similar agreements that impose vesting and/or repurchase or forfeiture
requirements on such shares.

“Company Permits” shall have the meaning set forth in Section 2.15(a).

“Confidentiality Agreement” shall have the meaning as set forth in Section 5.3.

“Contracts” means all contractual agreements, whether written or oral, relating
to or affecting the assets or the operation of the Facilities to which any of
the Ernest Health Parties is a party, and all contracts, agreements or offers
with regard to the development and construction of any additional healthcare
facilities.

“Deeds” shall have the meaning set forth in Section 6.4(a)(i).

“Effective Date” shall have the meaning set forth in the preamble of this
Agreement.

“EHI Subsidiaries” shall have the meaning set forth in the preamble of this
Agreement.

“EHI Subsidiaries’ Guaranty” shall have the meaning as set forth in
Section 6.2(h)(vii).

“EHI Subsidiaries’ Leases” shall have the meaning set forth in Section 1.2(g).

“Elkhorn LLC” shall have the meaning set forth in the recitals of this
Agreement.



--------------------------------------------------------------------------------

“Encumbrance” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge or deposit arrangement, lien (statutory or otherwise) or
preference, security interest, restrictions or easements or other encumbrance of
any kind or nature whatsoever.

“Environmental Indemnities” shall have the meaning set forth in
Section 6.2(h)(xv).

“Environmental Law” means each federal, state and local law and regulation
relating to pollution, protection or preservation of human health or the
environment, including ambient air, surface water, ground water, land surface or
subsurface strata, and natural resources, and including each law and regulation
relating to emissions, discharges, releases or threatened releases of Hazardous
Materials, or otherwise relating to the manufacturing, processing, distribution,
use, treatment, generation, storage, containment (whether above ground or
underground), disposal, transport or handling of Hazardous Materials, or the
preservation of the environment or mitigation of adverse effects thereon and
each law and regulation with regard to record keeping, notification, disclosure
and reporting requirements respecting Hazardous Materials, including, without
limitation, the Resource Conservation and Recovery Act of 1976, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Act of 1986, the
Hazardous Materials Transportation Act, the Federal Water Pollution Control Act,
the Clean Air Act, the Clean Water Act, the Toxic Substances Control Act, the
Safe Drinking Water Act, and all similar federal, state and local environmental
statutes, ordinances and the regulations, orders, or decrees now or hereafter
promulgated thereunder, in each case as amended from time to time.

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” shall mean, with respect to any entity, trade or business, any
other entity, trade or business that is a member of a group described in
Section 4.14(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA that
include the first entity, trade or business pursuant to Section 4001(a)(14) of
ERISA.

“Ernest Health” shall have the meaning set forth in the preamble of this
Agreement.

“Ernest Health Board” means the Board of Directors of Ernest Health.

“Ernest Health Guaranty” shall have the meaning as set forth in
Section 6.2(h)(v).

“Ernest Health Material Adverse Effect” shall mean a material adverse effect on
the financial condition, business, results of operations or assets of, Ernest
Health and the EHI Subsidiaries, taken as a whole, except for any such effects
resulting from or relating to (i) the negotiation, execution, announcement or
performance of this Agreement or the consummation of the transactions
contemplated by this Agreement or the matters set forth in the Schedules,
including the impact thereof on relationships, contractual or otherwise, with
customers, suppliers, licensors, distributors, partners, providers, employees or
any matter described in the Schedules, (ii) changes in general business,
economic or financial market conditions, so long as such change does not
adversely affect the Ernest Health Parties, taken as a whole, in a materially
disproportionate manner relative to other similarly situated participants in the
industries in which



--------------------------------------------------------------------------------

they operate, (iii) changes in national or international political or social
conditions (whether as a result of acts of terrorism, war (whether or not
declared), armed conflicts or otherwise) so long as such change does not
adversely affect Ernest Health Parties, taken as a whole, in a materially
disproportionate manner relative to other similarly situated participants in the
industries in which they operate, (iv) the failure of Ernest Health to achieve
any periodic earnings, revenue, expense or other estimated projections or
budget, (v) changes to financial, banking or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index) so long as such change does not adversely affect the Ernest Health
Parties, taken as a whole, in a materially disproportionate manner relative to
other similarly situated participants in the industries in which they operate,
(vi) changes in conditions generally applicable to businesses in the same or
similar industries as Ernest Health Parties, so long as such change does not
adversely affect the Ernest Health Parties, taken as a whole, in a materially
disproportionate manner relative to other similarly situated participants in the
industries in which they operate; (vii) changes in laws, regulations, rules,
ordinances, policies, mandates, guidelines or other requirements of any
Governmental Body applicable to the Ernest Health Parties; and (viii) changes in
GAAP or its application.

“Ernest Health Parties” shall have the meaning set forth in the recitals of this
Agreement.

“Ernest Health Parties’ Representative” shall have the meaning set forth in
Section 8.1.

“Ernest Health Pledge Agreement” shall have the meaning as set forth in
Section 6.2(h)(ix).

“ESA Reports” means, individually and collectively, (i) those certain Phase I
Environmental Site Assessments prepared for Ernest Health by Terracon
Consultants, Inc. with respect to each Property (dated as of different dates
during 2010) and made available to MPT Parties and/or Lender prior to the
Effective Date and (ii) any other environmental site assessments with respect to
a Property obtained by the MPT Parties prior to Closing pursuant to
Section 5.2(b) hereof.

“Excluded Assets” shall have the meaning set forth in Section 1.2.

“Excluded Liabilities” shall have the meaning set forth in Section 1.5.

“Facilities” shall have the meaning set forth in the recitals of this Agreement.

“FFC Funds” shall have the meaning set forth in the preamble of this Agreement.

“Financed Assets” shall have the meaning set forth in Section 1.1.

“Financial Statements” shall have the meaning as set forth in Section 2.5(a).

“Financing Documents” shall have the meaning as set forth in Section 2.1(b).



--------------------------------------------------------------------------------

“Fixtures” shall mean all permanently affixed non-medical equipment, machinery,
fixtures, and other items of real property, including all components thereof,
now and hereafter located in, on or used in connection with, and permanently
affixed to or incorporated into the Improvements, including, without limitation,
all furnaces, boilers, heaters, electrical equipment, heating, plumbing,
lighting, ventilating, refrigerating, incineration, air and water pollution
control, waste disposal, air-cooling and air-conditioning systems and apparatus,
sprinkler systems and fire and theft protection equipment, and built-in vacuum,
cable transmission, oxygen and similar systems, all of which, to the greatest
extent permitted by law, are hereby deemed by the parties to constitute real
estate, together with all replacements, modifications, alterations and additions
thereto.

“GAAP” shall mean U.S. generally accepted accounting principles, as applied on a
basis that is consistent with the Ernest Health Parties’ Financial Statements.

“Governmental Body” shall mean any United States federal, state or local, or any
supra-national or non-U.S., government, political subdivision, governmental,
regulatory or administrative authority, instrumentality, agency body or
commission, self-regulatory organization, court, tribunal or judicial or
arbitral body, including the Securities and Exchange Commission.

“Government Programs” shall mean the government programs under Title XVIII of
the Social Security Act (“Medicare”), Title XIX of the Social Security Act
(“Medicaid”) and the TRICARE/CHAMPUS Program.

“Ground Lease” shall have the meaning set forth in Section 1.1.

“Ground Lease Documents” shall have the meaning set forth in Section
6.4(a)(iii).

“Ground Leased Real Property” shall have the meaning set forth in the recitals
of this Agreement.

“Hazardous Materials” any substance deemed hazardous under any Environmental
Law, including, without limitation, asbestos or any substance containing
asbestos, the group of organic compounds known as polychlorinated biphenyls,
flammable explosives, radioactive materials, infectious wastes, biomedical and
medical wastes, chemicals known to cause cancer or reproductive toxicity, lead
and lead-based paints, radon, pollutants, effluents, contaminants, emissions or
related materials and any items included in the definition of hazardous or toxic
wastes, materials or substances under any Environmental Law.

“Health Benefit Laws” shall mean laws relating to the licensure, certification,
qualification or authority to transact business relating to the provision of, or
payment for, or both the provision of and payment for, health benefits, health
care or insurance coverage, including ERISA, COBRA, HIPAA, SCHIP, Medicare,
Medicaid, CHAMPUS/TriCare, and laws relating to the regulation of workers
compensation, utilization review, third party administrative services, case
management and coordination of benefits.

“Health Compliance Laws” shall mean all applicable laws pertaining to billing,
kickbacks, false claims, self-referral, claims processing, marketing, HIPAA
security standards



--------------------------------------------------------------------------------

for the storage, maintenance, transmission, utilization and access to and
privacy of patient information, and HIPAA and state standards for electronic
transactions and data code sets, including, without limitation, the False Claims
Act (31 U.S.C. Section 3729 et seq.), the Anti-Kickback Act of 1986 (41 U.S.C.
Section 51 et seq.), the Federal Health Care Programs Anti-Kickback Statute (42
U.S.C. Section 1320a-7a(b)), the Stark Law, the Civil Monetary Penalties Law (42
U.S.C. Section 1320a-7a), or the Truth in Negotiations (10 U.S.C. Section 2304
et seq.), Health Care Fraud (18 U.S.C. Section 1347), Mail Fraud (18 U.S.C
Section 1341), Wire Fraud (18 U.S.C. Section 1343), Theft or Embezzlement (18
U.S.C. Section 669), Fraud and False Statements (18 U.S.C. Section 1001), False
Statements Relating to Health Care Matters (18 U.S.C. Section 1035), and any
other applicable federal health care law or equivalent state statutes or any
rule or regulation promulgated by a Governmental Body with respect to any of the
foregoing, as any of the same may be amended, modified and/or restated from time
to time.

“Healthcare Laws” shall mean Health Benefit Laws, Health Compliance Laws and
Information Privacy and Security Laws.

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended, and its implementing regulations.

“Improvements” means the Facilities and all other buildings, improvements,
structures and Fixtures located on the Land (either on the date of this
Agreement or on the Closing Date), including without limitation, landscaping,
parking lots and structures, roads, drainage and all above ground and
underground utility structures, equipment systems and other so-called
“infrastructure” improvements.

“Indebtedness” shall mean (i) any indebtedness of any of the Ernest Health
Parties for borrowed money and accrued but unpaid interest, premiums and
penalties relating thereto, (ii) any indebtedness of any of the Ernest Health
Parties evidenced by a note, bond, debenture or other similar security,
(iii) any lease that has been accounted for as a capital lease on the balance
sheet of any of the Ernest Health Parties, as applicable, prepared in accordance
with GAAP and (iv) any indebtedness referred to in clauses (i) through
(iii) above of any Person which is either guaranteed by, or secured by an
Encumbrance upon any property or asset owned by, any of the Ernest Health
Parties; provided, however, that for the avoidance of doubt, Indebtedness shall
exclude the amount of the Company Transaction Expenses (as defined in the Merger
Agreement), and shall further exclude the CIT Loan if and to the extent the CIT
Loan is satisfied out of the proceeds payable to any of the Ernest Health
Parties pursuant to this Agreement.

“Individual Purchase Price” shall have the meaning set forth in Section 1.8.

“Individual Real Estate Loan Amount” shall have the meaning set forth in
Section 1.8.

“Information Privacy or Security Laws” shall mean the HIPAA Laws and any other
laws concerning the privacy and/or security of Personal Information, including
but not limited to the Gramm-Leach-Bliley Act, state data breach notification
laws, state health information privacy laws, the Federal Trade Commission Act
and state consumer protection laws.

“Insurance Policies” shall have the meaning as set forth in Section 2.14.



--------------------------------------------------------------------------------

“Intellectual Property” shall mean (i) patents, registered and unregistered
trademarks and service marks, brand names, trade names, domain names,
copyrights, designs and trade secrets and (ii) applications for and
registrations of such patents, trademarks, service marks, trade names, domain
names, copyrights and designs.

“IRF Operators” shall mean, collectively:

 

  (a) Elkhorn Valley Rehabilitation Hospital, LLC, a Delaware limited liability
company;

 

  (b) Greenwood Regional Rehabilitation Hospital LLC, a South Carolina limited
liability company;

 

  (c) Mountain Valley Regional Rehabilitation Hospital, Inc., a Delaware
corporation;

 

  (d) New Braunfels Regional Rehabilitation Hospital, Inc., a Delaware
corporation;

 

  (e) Northern Colorado Rehabilitation Hospital, Inc., a Colorado corporation;

 

  (f) South Texas Rehabilitation Hospital, LP, a Delaware limited partnership;

 

  (g) Rehabilitation Hospital of Mesquite, LLC, a Delaware limited liability
company;

 

  (h) Rehabilitation Hospital of Southern New Mexico, Inc., a Delaware
corporation; and

 

  (i) Spartanburg Rehabilitation Institute, Inc., a Delaware corporation f/k/a
Regional Rehabilitation Hospital, Inc.

“Joint Commission” shall mean The Joint Commission, formerly known as the Joint
Commission on Accreditation of Healthcare Organizations.

“JV Entity” shall have the meaning as set forth in the recitals of this
Agreement.

“JV Entity Guaranty” shall have the meaning as set forth in Section 6.2(h)(vi).

“JV Entity Pledge Agreement” shall have the meaning as set forth in
Section 6.2(h)(x).

“Knowledge” or “Knowledge of the Ernest Health Parties” shall mean with respect
to the Ernest Health Parties, the actual knowledge of a particular fact or
matter, after due inquiry, of Darby Brockette, Keith Longson, Coe Schlicher,
Tony Hernandez, David Fuller, or Denise Kann.

“Labor Proceeding” shall have the meaning as set forth in Section 2.11(e).

“Land” shall have the meaning set forth in the recitals of this Agreement.

“Law” means any federal, state or local statute, rule, regulation, ordinance,
order, code, policy or rule of common law, now or hereafter in effect, and in
each case as amended, and any judicial or administrative interpretation thereof
by a Governmental Body or otherwise, including, without limitation, any judicial
or administrative order, consent, decree or judgment.



--------------------------------------------------------------------------------

“Leasing Documents” shall have the meaning set forth in the recitals of this
Agreement.

“Lenders” shall have the meaning set forth in the preamble of this Agreement.

“Liability” or “Liabilities” shall mean any direct or indirect liabilities,
Indebtedness, commitments, obligations, duties or responsibilities of any kind
or nature, whether accrued or fixed, absolute or contingent, determined or
determinable, matured or unmatured due or to become due, asserted or unasserted
or known or unknown and regardless of whether it is accrued or required to be
accrued or disclosed pursuant to GAAP.

“Licenses” shall mean all notifications, licenses, permits, franchises,
certificates, approvals, exemptions, classifications, registrations and other
similar documents and authorizations issued by any Governmental Body (including,
without limitation, all provider agreements), and applications, amendments and
modifications of any of the foregoing.

“Litigation” shall mean any litigation, claims, disputes, suits, actions,
proceedings, inquiries, arbitration, mediation, or investigations.

“LTCH Operators” shall mean, collectively:

 

  (a) Advanced Care Hospital of Montana, Inc., a Delaware corporation;

 

  (b) Advanced Care Hospital of Northern Colorado, LLC, a Delaware limited
liability company;

 

  (c) Advanced Care Hospital of Southern New Mexico, LLC, a Delaware limited
liability company.

 

  (d) Laredo Specialty Hospital, LP, a Delaware limited partnership;

 

  (e) Mesquite Specialty Hospital, LP, a Delaware limited partnership;

 

  (f) Northern Idaho Advanced Care Hospital, Inc., a Delaware corporation;

 

  (g) Southwest Idaho Advanced Care Hospital, Inc., a Delaware corporation; and

 

  (h) Utah Valley Specialty Hospital, Inc., a Delaware corporation.

“Losses” shall mean any and all losses, damages, awards, judgments, costs and
expenses actually suffered or incurred by a Person; provided, that Losses shall
not include any consequential, incidental or indirect damages, diminution in
value damages, lost profits or punitive, special or exemplary damages, and in
particular, without limitation, no “multiple of profits” or “multiple of cash
flow” or similar valuation methodology shall be used in calculating the amount
of any Losses.

“Management Company” means Guiding Health Management Group, LLC, a Delaware
limited liability company.



--------------------------------------------------------------------------------

“Management Subordination” shall have the meaning set forth in
Section 6.2(h)(xvi).

“Material Contracts” shall have the meaning as set forth in Section 2.12(b).

“Merger” shall mean the merger contemplated in the Merger Agreement.

“Merger Agreement” shall have the meaning set forth in the recitals of this
Agreement.

“MergerCo” shall have the meaning set forth in the recitals to this Agreement.

“MPT Material Adverse Effect” shall mean a material adverse effect on the
financial condition, business, results of operations or assets, of the MPT
Parties, taken as a whole, except for any such effects resulting from or
relating to (i) the negotiation, execution, announcement or performance of this
Agreement or the consummation of the transactions contemplated by this Agreement
or the matters set forth in the Schedules, including the impact thereof on
relationships, contractual or otherwise, with customers, suppliers, licensors,
distributors, partners, providers, employees or any matter described in the
Schedules, (ii) changes in general business, economic or financial market
conditions, so long as such change does not adversely affect the MPT Parties or
their Affiliates, taken as a whole, in a materially disproportionate manner
relative to other similarly situated participants in the industries in which
they operate, (iii) changes in national or international political or social
conditions (whether as a result of acts of terrorism, war (whether or not
declared), armed conflicts or otherwise) so long as such change does not
adversely affect the MPT Parties or their Affiliates, taken as a whole, in a
materially disproportionate manner relative to other similarly situated
participants in the industries in which they operate, (iv) changes to financial,
banking or securities markets (including any disruption thereof and any decline
in the price of any security or any market index) so long as such change does
not adversely affect the MPT Parties or their Affiliates, taken as a whole, in a
materially disproportionate manner relative to other similarly situated
participants in the industries in which they operate, (v) changes in conditions
generally applicable to businesses in the same or similar industries as the MPT
Parties and their Affiliates, so long as such change does not adversely affect
the MPT Parties or their Affiliates, taken as a whole, in a materially
disproportionate manner relative to other similarly situated participants in the
industries in which they operate; (vi) changes in laws, regulations, rules,
ordinances, policies, mandates, guidelines or other requirements of any
Governmental Body applicable to the MPT Parties and their Affiliates; and
(vii) changes in GAAP or its application.

“MPT Operating Partnership” shall have the meaning set forth in Section 3.4.

“MPT Parties” shall have the meaning set forth in the preamble of this
Agreement.

“MPT Representative” shall have the meaning as set forth in Section 8.2.

“MPT TRS Entity” shall have the meaning set forth in the recitals of this
Agreement.

“MPT TRS Entity Subsidiaries” means, collectively, (i) MPT of Johnstown
Hospital, LLC, a Delaware limited liability company, (ii) MPT of Post Falls
Hospital, LLC, a Delaware limited liability company, (iii) MPT of Boise
Hospital, LLC, a Delaware limited liability company, (iv) MPT of Billings
Hospital, LLC, a Delaware limited liability company, (v) MPT of



--------------------------------------------------------------------------------

Greenwood Hospital, LLC, a Delaware limited liability company, (vi) MPT of Comal
County Hospital, LLC, a Delaware limited liability company, (vii) MPT of
Mesquite Hospital, LLC, a Delaware limited liability company, (viii) MPT of
Laredo Hospital, LLC, a Delaware limited liability company, (ix) MPT of Provo
Hospital, LLC, a Delaware limited liability company, and (x) MPT of Casper
Hospital, LLC, a Delaware limited liability company.

“Noncompetition Agreements” shall have the meaning as set forth in
Section 6.2(h)(xi).

“OFAC” shall have the meaning as set forth in Section 2.19(a).

“Option” means each option to acquire Common Shares in Ernest Health under
Ernest Health’s 2004 Stock Option Plan, as amended to date.

“Ordinary Course of Business” means the ordinary course of business of Ernest
Health and the EHI Subsidiaries consistent with past practice.

“Owned Facility” and “Owned Facilities” shall each have the meaning set forth in
the recitals of this Agreement.

“Owned Land” shall have the meaning set forth in the recitals of this Agreement.

“Owned Property” shall have the meaning set forth in the recitals of this
Agreement.

“Owned Real Property” shall have the meaning set forth in the recitals of this
Agreement.

“Parties.” shall have the meaning set forth in the preamble of this Agreement.

“Patriot Act” shall have the meaning as set forth in Section 2.19(a).

“Payor Contract” shall have the meaning as set forth in Section 2.16(e).

“Permitted Encumbrance” shall mean each of (a) Encumbrances for or arising from
current taxes not yet due and payable or which are being contested in good faith
by appropriate proceedings; (b) carriers’, warehousemens’, mechanics’,
landlords’, materialmens’, repairmens’ or other similar Encumbrances arising in
the Ordinary Course of Business with respect to the Schedule 4.4 Projects;
(c) Encumbrances on any tangible personal property acquired or held by Ernest
Health or the EHI Subsidiaries in the Ordinary Course of Business, securing
indebtedness incurred or assumed for the purpose of financing (or refinancing)
all or any part of the cost of acquiring such property; (d) Encumbrances
securing capital lease obligations with respect to tangible personal property;
(e) easements, covenants, conditions and other restrictions, in each such case,
of public record; (f) matters set forth in the Title Commitments issued by the
Title Company in accordance with this Agreement (excluding liens in respect of
borrowed money); (g) matters disclosed on the Surveys delivered pursuant to this
Agreement; and (f) other matters, encumbrances and defects that would not
otherwise cause the Property to be no longer “marketable” or are otherwise
approved by the MPT Parties in writing.



--------------------------------------------------------------------------------

“Person” shall mean an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity or group (as defined in Section 13(d) of the Securities Exchange Act of
1934, as amended).

“Personal Information” shall mean the information pertaining to an individual
that is regulated or protected by one or more of the Information Privacy and
Security Laws.

“Personal Property” shall have the meaning set forth in Section 2.7(a).

“Personal Property Leases” shall have the meaning set forth in Section 2.7(c).

“Physician” shall have the meaning as defined in the Stark Law.

“Project Expenditure Period” shall have the meaning set forth in Section 4.4(a).

“Public Taking” shall have the meaning set forth in Section 2.21(e).

“Purchase Price” shall have the meaning set forth in Section 1.3.

“Real Estate Loans” shall have the meaning set forth in the recitals of this
Agreement.

“Real Estate Loan Agreement” shall have the meaning set forth in the recitals of
this Agreement.

“Real Estate Loan Amount” shall have the meaning set forth in Section 1.3.

“Real Estate Loan Documents” shall have the meaning set forth in the recitals of
this Agreement.

“Real Property” shall have the meaning set forth in the recitals of this
Agreement.

“Real Property Master Lease Agreement” shall have the meaning as set forth in
the recitals of this Agreement.

“Real Property Master Sublease Agreement” shall have the meaning as set forth in
the recitals of this Agreement.

“Representatives” shall mean the directors, officers, employees, Affiliates,
agents, investment bankers, financial advisors, attorneys, accountants,
advisors, brokers, finders, consultants or representatives of the MPT Parties,
the Ernest Health Parties, or any of their respective Affiliates, as the case
may be.

“Sales” shall have the meaning set forth in the recitals of this Agreement.

“Schedule Supplement” has the meaning set forth in Section 9.2.

“Schedules” shall have the meaning as set forth in Section 9.2.

“Schedule 4.4 Projects” shall have the meaning set forth in Section 4.4(a).



--------------------------------------------------------------------------------

“Schedule 4.4 Project Expenditure Reimbursement Amount” shall have the meaning
set forth in Section 4.4(c).

“Security Agreement” shall have the meaning as set forth in
Section 8.2(h)(viii).

“Sellers” shall have the meaning set forth in the preamble of this Agreement.

“Stark Law” shall mean the Ethics in Patient Referrals Act of 1989, as amended,
42 U.S.C. 1395nn.

“Stockholder Written Consent” shall mean the written consent of holders of
Company Shares entitled to vote on this Agreement in an amount necessary, under
applicable law and in accordance with the Delaware General Corporation Law (as
amended) and Ernest Health’s Certificate of Incorporation and Bylaws, as
applicable, approving and adopting this Agreement, the Transactions, the Merger
Agreement, the Merger, and the other transactions contemplated hereby and
thereby, and approving the appointment of the Stockholders’ Representative (as
defined in the Merger Agreement).

“Subsidiaries’ Approvals” shall have the meaning ascribed thereto in the Merger
Agreement.

“Subsidiary” shall mean with respect to any entity, that such entity shall be
deemed to be a “Subsidiary” of another Person if such other Person directly or
indirectly owns, beneficially or of record, (i) an amount of voting securities
or other interests in such entity that is sufficient to enable such Person to
elect at least a majority of the members of such entity’s board of directors or
other governing body, or (ii) at least a majority of the outstanding equity
interests of such entity.

“Surveys” means “as-built” ALTA surveys obtained by the MPT Parties, at the MPT
Parties’ expense, by an engineer or surveyor licensed in the State(s) in which
the Real Property is located and which are otherwise in form and substance
satisfactory to the MPT Parties, in their sole discretion.

“Tax Returns” shall mean any report, return, document or other filing (including
any additional or supporting material and any amendments or supplements)
required to be supplied to any Governmental Body with respect to Taxes.

“Taxes” shall mean any and all taxes, charges, fees, levies or other
assessments, imposed by any taxing authority, and such term shall include any
interest whether paid or received, fines, penalties or additional amounts
attributable to, or imposed upon, or with respect to, any such taxes, charges,
fees, levies or other assessments.

“Termination Date” shall have the meaning as set forth in Section 7.1(c).

“Tenant Leases” shall have the meaning set forth in the Section 1.2(f).



--------------------------------------------------------------------------------

“Title Commitments” means the title commitments issued by the Title Company to
the applicable MPT Parties, at the MPT Parties’ expense, and pursuant to the
terms of which the Title Company has committed to issue the Title Policies to
the applicable MPT Parties.

“Title Company” means First American Title Insurance Company.

“Title Policies” means the ALTA owner’s leasehold and lender title insurance
policies issued by the Title Company to the applicable MPT Parties, at the MPT
Parties’ expense, and which insures title to the Real Property in an amount,
containing such endorsements, and otherwise in such form and substance as the
MPT Parties Lender may require, in their sole discretion.

“Total Development Costs” shall have the meaning set forth in Section 5.9(a).

“Transactions” shall have the meaning set forth in the recitals of this
Agreement.

“Transaction Documents” means, collectively, this Agreement, the Merger
Agreement, the Acquisition Promissory Note, the Real Property Master Lease
Agreement, the Real Property Master Sublease Agreement, the Real Estate Loan
Documents, and each other agreement entered into or document delivered in
connection with the transactions contemplated by any of the foregoing.

“Warranties” All warranties, representations and guaranties with respect to any
of the Acquired Assets or Financed Assets, whether express or implied, which
Ernest Health or EHI Subsidiaries now holds or under which either of them is the
beneficiary.

“Wyoming Facility” shall have the meaning set forth in the recitals of this
Agreement.

“Wyoming Leased Land” shall have the meaning set forth in the recitals of this
Agreement.



--------------------------------------------------------------------------------

SCHEDULE 1

Sellers, Borrowers, Buyers, Lenders and Facilities

 

Facilities

(Address)

  

Sellers (S)2

3528 Gabel Road

Billings, Montana 59102

  

Advanced Care Hospital of Montana, Inc.,

a Delaware corporation (    )

4401A Union Street

Johnston, Colorado 805343

  

Northern Colorado Rehabilitation Hospital, Inc.,

a Colorado corporation (    )

600 North Cecil

Post Falls, Idaho 83854

  

Northern Idaho Advanced Care Hospital, Inc.,

a Delaware corporation (    )

1530 Parkway

Greenwood, South Carolina 29646

  

Greenwood Regional Rehabilitation Hospital, LLC,

a South Carolina limited liability company (    )

2005 Bustamante Street

Laredo, Texas 78041

  

Laredo Specialty Hospital, LP,

a Delaware limited partnership (    )

306 West River Bend Lane

Provo, Utah 84604

  

Utah Valley Specialty Hospital, Inc.,

a Delaware corporation (    )

1024 North Galloway Avenue

Mesquite, Texas 751494

  

Mesquite Specialty Hospital, LP,

a Delaware limited partnership (    )

5715 E. 2nd Street

Casper, Wyoming 82609

  

Elkhorn Valley Rehabilitation Hospital, LLC,

a Delaware limited liability company

651 West Franklin Road

Boise, Idaho 83709

  

Southwest Idaho Advanced Care Hospital, Inc.,

a Delaware corporation (    )

2041 Sundance Parkway

New Braunfels, Texas 78130

  

New Braunfels Regional Rehabilitation, Inc.,

a Delaware corporation (    )5

 

2 

Provo, Utah Land to be added

3 

Also a Co-Located Facility

4 

Also a Co-Located Facility

5 

Titleholder to be confirmed



--------------------------------------------------------------------------------

 

Facilities

(Address)

  

Borrowers (B)

3700 North Windsong Drive

Prescott Valley, Arizona 86314

   Mountain Valley Regional Rehabilitation Hospital, Inc., a Delaware
corporation (__)

425 East Alton Gloor Blvd

Brownsville, Texas 78526

   South Texas Rehabilitation Hospital, LP, a Delaware limited partnership (__)

4441 East Lohman Avenue

Las Cruces, New Mexico

88011

   Rehabilitation Hospital of Southern New Mexico, Inc., a Delaware corporation
(__)

4441 East Lohman Avenue

Las Cruces, New Mexico 880116

   Advanced Care Hospital of Southern New Mexico, LLC, a Delaware limited
liability company (    )7

Facilities

(Address)

  

Buyers (B) - (MPT Real Estate Owners)

3528 Gabel Road

Billings, Montana 59102

  

MPT OF BILLINGS, LLC,

a Delaware limited liability company (    )

4401A Union Street

Johnston, Colorado 80534

  

MPT OF JOHNSTOWN, LLC,

a Delaware limited liability company (    )

600 North Cecil

Post Falls, Idaho 83854

  

MPT OF POST FALLS, LLC,

a Delaware limited liability company (    )

1530 Parkway

Greenwood, South Carolina 29646

  

MPT OF GREENWOOD, LLC,

a Delaware limited liability company (    )

2005 Bustamante Street

Laredo, Texas 78041

  

MPT OF LAREDO, LLC,

a Delaware limited liability company (    )

306 West River Bend Lane

Provo, Utah 84604

  

MPT OF PROVO, LLC,

a Delaware limited liability company (    )

1024 North Galloway Avenue, Mesquite, Texas 75149   

MPT OF MESQUITE, LLC,

a Delaware limited liability company (    )

 

6 

Also a Co-Located Facility

7 

Also a Co-Located Operator



--------------------------------------------------------------------------------

 

5715 E. 2nd Street

Casper, Wyoming 82609

  

MPT OF CASPER, LLC,

a Delaware limited liability company (    )

651 West Franklin Road

Boise, Idaho 83709

  

MPT OF BOISE, LLC,

a Delaware limited liability company (    )

2041 Sundance Parkway

New Braunfels, Texas 78130

  

MPT OF COMAL COUNTY, LLC,

a Delaware limited liability company (    )

Facilities

(Address)

  

Lenders (L) -(MPT Real Estate Lenders)

3700 North Windsong Drive

Prescott Valley, Arizona 86314

  

MPT OF PRESCOTT VALLEY [HOSPITAL], LLC,

a Delaware limited liability company (    )

425 East Alton Gloor Blvd

Brownsville, Texas 78526

  

MPT OF BROWNSVILLE [HOSPITAL], LLC,

a Delaware limited liability company (    )

4441 East Lohman Avenue

Las Cruces, New Mexico 88011

  

MPT OF LAS CRUCES [HOSPITAL], LLC,

a Delaware limited liability company (    )